--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1

   
 
 
SALE AND PURCHASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
REGARDING THE SALE AND PURCHASE OF PARTNERSHIP INTERESTS IN SAUERESSIG GMBH +
CO. KG
 
 
 
 
25 FEBRUARY 2008

 





--------------------------------------------------------------------------------




 
CONTENTS
 
Clause                                                                                        Page
 


    
1.
CORPORATE OWNERSHIP / STRUCTURE OF THE ACQUISITION
9
    1.1
Particulars of the Company
9
    1.2
Partnership Capital of the Company
9
    1.3
Subsidiaries of the Company; Companies’ Shares
9
    1.4
Minority Participations
10
    1.5
Sellers’ Capital and Reserve Accounts
10
    1.6
Sellers' Loans and Private Accounts
10
    1.7
Signing Date; Effective Date
10
    1.8
Other Definitions
10
2.
SALE AND PURCHASE OF THE PARTNERSHIP INTERESTS; SALE AND PURCHASE OF THE
SELLERS' LOANS AND PRIVATE ACCOUNTS
10
    2.1
Sale and Purchase of the Partnership Interests; Rights to Profits
10
    2.2
Sale and Purchase of the Sellers' Loans and Private Accounts
11
    2.3
Separate Transfer Agreements
11
    2.4
Approval of Shareholders
11
3.
PURCHASE PRICE; SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE; PRELIMINARY
PURCHASE PRICE; PRELIMINARY SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE;
CONDITIONS OF PAYMENT
11
    3.1
Purchase Price; Sellers' Loans and Private Accounts Purchase Price
11
    3.2
Calculation of Purchase Price
12
    3.3
Preliminary Purchase Price; Preliminary Sellers' Loans and Private Accounts
Purchase Price; Due Date
12
    3.4
Purchase Price Adjustment; Sellers' Loans and Private Accounts Purchase Price
Adjustment; Due Date
13
    3.5
Allocation of Purchase Price, of any Purchase Price Adjustment, of Sellers'
Loans and Private Accounts Purchase Price and of any Sellers' Loans and Private
Accounts Purchase Price Adjustment
14
    3.6
Sellers' Accounts; Purchaser's Account
14
    3.7
Interest
15
    3.8
No Right to Set-Off
15
    3.9
Bank Guaranty
16
    3.10
Example Calculation
16
4.
CONSOLIDATED FINANCIAL STATEMENTS 2007
16
    4.1
Preparation and Audit of the Consolidated Financial Statements 2007
16
    4.2
Review and Delivery of the Consolidated Financial Statements 2007 to the
Purchaser
16
    4.3
Objections of the Purchaser; Arbitration Proceedings
17
    4.4
Costs of Auditing
17
5.
CLOSING; CLOSING CONDITIONS
17
    5.1
Closing Conditions; Closing Date
17
    5.2
Closing Conditions
17
    5.3
Obligations with Respect to the Closing Conditions
18
    5.4
Consequences of Non-Satisfaction of the Closing Conditions; Right to Waive
Closing Conditions
18
    5.5
Actions on the Closing Date
19
6.
SELLERS’ GUARANTEES
20
    6.1
Form and Scope of Sellers’ Guarantees
20
    6.2
Sellers’ Guarantees
20
    6.3
No other Sellers’ Guarantees
26
    6.4
Sellers’ Knowledge
27
7.
REMEDIES FOR BREACH OF SELLERS' GUARANTEES
27
    7.1
General/Recoverable Damages
27
    7.2
Overall Scope of Sellers’ Liability pursuant to this Agreement
27
    7.3
Threshold
28
    7.4
Exclusion of Claims due to Purchaser’s Knowledge
28
    7.5
Notification of Sellers; Procedure in Case of Third Party Claims
28
    7.6
Mitigation
29
    7.7
Limitation Periods
29
    7.8
Exclusion of Further Remedies
29
8.
TAXES
30
    8.1
Definition of Tax
30
    8.2
Tax Filings and Tax Payments until the Closing Date
30
    8.3
Tax Indemnification
30
    8.4
Tax Filings after the Closing Date
31
    8.5
Tax Covenants
31
    8.6
Indemnification Procedures
31
    8.7
Tax Refunds
32
    8.8
Limitation
32
9.
PURCHASER’S GUARANTEES
33
    9.1
Guarantees
33
    9.2
Indemnification
33
10.
COVENANTS
33
    10.1
Merger Control Proceedings; Other Regulatory Requirements
33
    10.2
Pre-Closing Covenants of the Sellers
34
    10.3
Exoneration (Entlastung) of Seller 1 as Managing Director
34
    10.4
Access to Financial Information
34
    10.5
Insurance Coverage
35
    10.6
Indemnification of the Sellers
35
    10.7
Covenant not to Compete
35
    10.8
Indemnification of the Company and/or the Purchaser
35
11.
CONFIDENTIALITY / PRESS RELEASES
36
    11.1
Confidentiality; Press Releases; Public Disclosure
36
    11.2
Purchaser’s Confidentiality; Return of Documents
36
12.
ASSIGNMENT OF RIGHTS AND UNDERTAKINGS
36
13.
SELLERS' LIABILITY
37
14.
ASSIGNEE AFFILIATE'S GUARANTOR
37
    14.1
Guarantee
37
    14.2
Indemnification
37
15.
COSTS AND TAXES
37
    15.1
Taxes
37
    15.2
Costs
38
16.
NOTICES
38
    16.1
Form of Notice
38
    16.2
Notices to Sellers; Notices of the Sellers
38
    16.3
Notices to Purchaser
38
    16.4
Notices to Assignee Affiliate's Guarantor
39
    16.5
Change of Address
39
    16.6
Copies to Advisors
39
17.
MISCELLANEOUS
39
    17.1
Governing Law
39
    17.2
Arbitration
40
    17.3
Business Day
40
    17.4
Amendments, Supplementations
40
    17.5
Language
40
    17.6
Headings
40
    17.7
Annexes
40
    17.8
Definitions
40
    17.9
Entire Agreement
41
    17.10
Severability
41



 
 
 

--------------------------------------------------------------------------------




 
 
SALE AND PURCHASE AGREEMENT
 
 by and among
 
 Mr. Jörg Christian Saueressig,
 
Bockhorn 28, 48683 Ahaus, Germany,
                                                                  (hereinafter
referred to as the "Seller 1"),
 
 Mr. Karl Wilhelm Saueressig,
 
Am Bülten 1, 48691 Vreden, Germany,
                                                                   (hereinafter
referred to as the "Seller 2"),
 
 Mr. Jakob Heinrich Saueressig,
 
Barler Straße 27-29, 48683 Ahaus, Germany,
                                                                   (hereinafter
referred to as the "Seller 3"),
 
 Mr. Reinhart Zech von Hymmen,
 
Gerresheimer Landstraße 63, 40699 Erkrath, Germany,
                                                                   (hereinafter
referred to as the "Seller 4")
 
 
 
 and
 
 Matthews International Corporation,
 
2 North Shore Center, Pittsburgh, USA,
                                                                   (hereinafter
referred to as the "Purchaser "),
 
 
 
 Seller 1, Seller 2, Seller 3 and Seller 4 hereinafter collectively referred to
as the "Sellers" or each as a "Seller"; the Sellers and the Purchaser
hereinafter collectively referred to as the "Parties" and each of them as a
"Party".
 
 

--------------------------------------------------------------------------------




 
INDEX OF ANNEXES
 
 
 Annex 1
 
 Index of Definitions
 
 Annex 1.3
 
 Subsidiaries of the Company
 
 Annex 1.4
 
 Minority Participations of the Company
 
 Annex 1.5
 
 Sellers’ Capital and Reserve Accounts
 
 Annex 2.3 (a)
 
 Transfer Agreement Partnership Interests
 
 Annex 2.3 (b)
 
 Transfer Agreement Sellers' Loans and Private Accounts
 
 Annex 2.4
 
 Shareholders’ approval resolution
 
 Annex 3.2 (b)
 
 Financial Debt
 
 Annex 3.2 (c)
 
 Cash
 
 Annex 3.2 (d)
 
 Working Capital
 
 Annex 3.3 (a)
 
 Preliminary Effective Date Accounts
 
 Annex 3.3 (a) (ii)
 
 Draft Escrow Agreement
 
 Annex 3.3 (b)
 
 Preliminary Sellers' Loans and Private Accounts
 
 Annex 3.5 (a)
 
 Allocation of Purchase Price
 
 Annex 3.10
 
 Example Calculation Purchase Price
 
 Annex 5.5 (g)
 
 Sale and Purchase Agreement Devine GmbH + Co. KG
 
 Annex 6.2 (a) (1a)
 
 Copy of Company's partnership agreement
 
 Annex 6.2 (a) (1b)
 
 List of articles of association (or equivalent documents)
 
 Annex 6.2 (a) (2)
 
 Certain corporate documents
 
 Annex 6.2 (a) (4)
 
 Companies in liquidation or already liquidated
 
 Annex 6.2 (b)
 
 Consolidation Effects 2006 of Saueressig Jordan Co. Ltd.
 
 Annex 6.2 (c) (1)
 
 Real Property owned by the Companies
 
 Annex 6.2 (c) (2)
 
 Real Property leased or rented by the Companies
 
 Annex 6.2 (d)
 
 Transfers by way of security and retention of title arrangements
 
 Annex 6.2 (e) (1)
 
 Intellectual Property Rights
 
 Annex 6.2 (f)
 
 Compliance with Laws and Permits
 
 Annex 6.2 (g)
 
 Environmental Report of Dr. Kerth + Lampe
 
 Annex 6.2 (h)
 
 Material Agreements
 
 Annex 6.2 (i)
 
 Largest Customers and Largest Suppliers
 
 Annex 6.2 (j) (1)
 
 Collective bargaining agreements and other material agreements
 
 Annex 6.2 (j) (2)
 
 Key Employees
 
 Annex 6.2 (j) (5)
 
 Proceedings between employees of the Companies and the Companies
 
 Annex 6.2 (j) (6)
 
 Agreements relating to partial retirements of employees of the Companies
 
 Annex 6.2 (k)
 
 Insurance Policies
 
 Annex 6.2 (l)
 
 Public Grants
 
 Annex 6.2 (m) (1)
 
 Litigation
 
 Annex 6.2 (m) (2)
 
 US law suit
 
 Annex 6.2 (n)
 
 Product Liability
 
 Annex 6.2 (o)
 
 Ordinary Course of Business
 
 Annex 6.4
 
 List of Individuals relevant for Sellers' Knowledge
 
 Annex 7.4
 
 Disclosed Documents
 
 Annex 10.8
 
 Business of Polywest Kunststofftechnik Saueressig & Partner GmbH & Co. KG
 
 Annex 11.1
 
 Press Release
 
 Annex 13 (a)
 
 Sellers’ Liability

 
 
 

--------------------------------------------------------------------------------


 
PREAMBLE
 
 WHEREAS, the Sellers are limited partners (Kommanditisten) of Saueressig GmbH +
Co. KG (hereinafter referred to as the "Company"), holding altogether 78 per
cent of the fixed partnership interests (Kommanditanteile) in the registered
partnership capital of the Company, and the Company is the sole shareholder of
its sole general partner (Komplementär) Saueressig Geschäftsführungsgesellschaft
mbH (hereinafter referred to as the "General Partner") which has no fixed
interest in the registered partnership capital of the Company;
 
 WHEREAS, the Company, including its Subsidiaries (as defined in Clause 1.3), is
primarily engaged in the manufacturing of various kinds of printing forms and
embossing rollers, in the designing and building of special purpose machines and
the offering of design and reproduction services (such business hereinafter also
referred to as the "Business");
 
 WHEREAS, the Purchaser is a company duly organized under the laws of
Pennsylvania;
 
 WHEREAS, the Sellers have determined to sell all of their fixed partnership
interests in the Company and all of their Sellers' Loans and Private Accounts
(as defined in Clause 1.6), and the Purchaser wishes to acquire these fixed
partnership interests and these Sellers' Loans and Private Accounts;
 
 
 
 NOW, THEREFORE, the Parties hereto agree as follows:
 


 

--------------------------------------------------------------------------------


 
 
1.  
CORPORATE OWNERSHIP / STRUCTURE OF THE ACQUISITION

 
1.1  
Particulars of the Company

 
 Saueressig GmbH + Co. KG (hereinafter referred to as the "Company") is a
limited partnership (Kommanditgesellschaft) duly organized under the laws of
Germany with registered offices at Vreden and registered with the Commercial
Register of the Lower Court (Amtsgericht) at Coesfeld under HRA 2299. The sole
general partner (Komplementär) of the Company is Saueressig
Geschäftsführungsgesellschaft mbH (hereinafter referred to as the "General
Partner"), a limited liability company (Gesellschaft mit beschränkter Haftung)
with registered offices at Vreden and registered with the Commercial Register of
the Lower Court at Coesfeld under HRB 3919. The Company is the sole shareholder
of the General Partner.
 
1.2  
Partnership Capital of the Company

 
 The registered partnership capital (Kommanditkapital) of the Company amounts to
EUR 3,000,000.00 (in words: three million Euros) (hereinafter referred to as the
"Partnership Capital"). The Partnership Capital is divided into the following
fixed partnership interests (Kommanditanteile), held by the Sellers and Mr. Hans
Kilian Saueressig as limited partners (Kommanditisten) of the Company as
follows:
 
(a)  
one fixed partnership interest in the amount of EUR 700,000.00 (in words: seven
hundred thousand Euros) held by Seller 1,

 
(b)  
one fixed partnership interest in the amount of EUR 340,000.00 (in words: three
hundred forty thousand Euros) held by Seller 2,

 
(c)  
one fixed partnership interest in the amount of EUR 300,000.00 (in words: three
hundred thousand Euros) held by Seller 3,

 
(d)  
one fixed partnership interest in the amount of EUR 1,000,000.00 (in words: one
million Euros) held by Seller 4, and

 
(e)  
one fixed partnership interest in the amount of EUR 660,000.00 (in words: six
hundred sixty thousand Euros) held by Mr. Hans Kilian Saueressig.

 
 The fixed partnership interests held by the Sellers listed in Clause 1.2(a)
through (d) above, altogether corresponding to 78 per cent of the fixed
partnership interests in the Partnership Capital, (hereinafter collectively
referred to as the "Partnership Interests" or each as a "Partnership Interest")
shall be sold and purchased as set forth in Clause 2.1. Each of the amounts of
the Partnership Interests is registered in the Commercial Register as the amount
of the respective Seller’s personal liability (Hafteinlage). The General Partner
has no fixed interest in the Partnership Capital.
 
1.3  
Subsidiaries of the Company; Companies’ Shares

 
 The Company holds shares or interests, directly or indirectly, in the
wholly-owned or majority-owned subsidiaries listed in Annex 1.3 (herein
collectively referred to as the "Subsidiaries", and each of them as a
"Subsidiary"). The Company and its Subsidiaries are hereinafter collectively
referred to as the "Companies". The shares and interests in the Company and its
Subsidiaries are hereinafter also referred to as the "Companies’ Shares".
 
 
9

--------------------------------------------------------------------------------


 
1.4  
Minority Participations

 
 The Company holds, directly or indirectly, the minority participations in such
entities as set forth in Annex 1.4. Such participations are hereinafter
collectively referred to as the "Minority Participations" and each of them as a
"Minority Participation". For the avoidance of doubt, Minority Participations
include also participations of exactly 50 per cent of the shares or interests in
the respective entities. The participation in the shares or interests in
Saueressig Jordan Co. Ltd. shall for the purpose of this Agreement also be
deemed a Minority Participation. The respective entities in which the Minority
Participations exist are hereinafter collectively referred to as the "Minority
Entities", and each of them as a "Minority Entity".
 
1.5  
Sellers’ Capital and Reserve Accounts

 
 The fixed capital accounts (Festkapitalkonten) and the reserve accounts
(Rücklagenkonten) of the Sellers are listed in Annex 1.5, which shows at least
the respective accounts balances as of the Effective Date (as defined in Clause
1.7), (hereinafter collectively referred to as the "Sellers' Capital and Reserve
Accounts"). The Sellers' Capital and Reserve Accounts shall be sold and
purchased together with the Partnership Interests as set forth in Clause 2.1.
 
1.6  
Sellers' Loans and Private Accounts

 
 The loan accounts (Darlehenskonten) of the Sellers for loans granted by the
Sellers to the Company (Gesellschafterdarlehen) and the private accounts
(Privatkonten) of the Sellers are hereinafter collectively referred to as the
"Sellers' Loans and Private Accounts". The Sellers' Loans and Private Accounts
as of the Effective Date (as defined in Clause 1.7) shall be sold and purchased
in accordance with Clause 2.2.
 
1.7  
Signing Date; Effective Date

 
 For the purposes of this agreement (hereinafter referred to as the "Agreement")
the "Signing Date" shall mean the date this Agreement is signed (hereinafter
referred to as the "Signing Date"), and the "Effective Date" shall mean 1
January 2008, 00:00 hours (German time) (herein referred to as the "Effective
Date").
 
1.8  
Other Definitions

 
 Capitalised Terms used but not defined in the subsequent Clauses shall have the
meaning attributed to them in Annex 1.
 
 
 
2.  
SALE AND PURCHASE OF THE PARTNERSHIP INTERESTS; SALE AND PURCHASE OF THE
SELLERS' LOANS AND PRIVATE ACCOUNTS

 
2.1  
Sale and Purchase of the Partnership Interests; Rights to Profits

 
 Each Seller hereby sells, and the Purchaser hereby purchases from each Seller,
upon the terms and conditions of this Agreement, the respective Partnership
Interest in the Company as set forth in Clause 1.2 with commercial effect (mit
wirtschaftlicher Wirkung) as of the Effective Date. The sale and purchase of the
Partnership Interests hereunder shall include any and all rights pertaining to
the Partnership Interests, including, without limitation, the rights to receive
profits for the current fiscal year 2008, and the accounts balances in the
Sellers’ Capital and Reserve Accounts, including any and all rights in the
relation of the Company and the Sellers reflected in and pertaining to the
Sellers’ Capital and Reserve Accounts.
 
 
10

--------------------------------------------------------------------------------


 
2.2  
Sale and Purchase of the Sellers' Loans and Private Accounts

 
 Each Seller hereby sells, and the Purchaser hereby purchases from each Seller,
upon the terms and conditions of this Agreement, any and all rights in the
relation of the Company and the Sellers reflected in and pertaining to the
Sellers' Loans and Private Accounts as of the Effective Date with commercial
effect (mit wirtschaftlicher Wirkung) as of the Effective Date.
 
2.3  
Separate Transfer Agreements

 
 The Sellers and the Purchaser agree that the Partnership Interests sold and
purchased in accordance with Clause 2.1 are not transferred by virtue of this
Agreement but will be transferred with effect "in rem" (mit dinglicher
Wirkung/tatsächlicher Besitzübergang) at the Closing (as defined in Clause 5.1)
by means of a separate transfer agreement substantially in the form attached
hereto as Annex 2.3 (a). The Sellers and the Purchaser agree that the Sellers'
Loans and Private Accounts sold and purchased in accordance with Clause 2.2 are
not transferred by virtue of this Agreement but will be transferred with effect
"in rem" (mit dinglicher Wirkung/tatsächlicher Besitzübergang) at the Closing by
means of a separate transfer agreement substantially in the form attached hereto
as Annex 2.3 (b).
 
2.4  
Approval of Shareholders

 
 The Sellers and Mr. Hans Kilian Saueressig have approved the sale and purchase
of the Partnership Interests and of the Sellers' Loans and Private Accounts to
the Purchaser and the transfer of the Partnership Interests and of the Sellers'
Loans and Private Accounts to the Purchaser or an Affiliate of the Purchaser
according to Clause 12 para.2 and Clause 10 para.3 second sentence of the
Company's partnership agreement. A copy of the resolution is attached to this
Agreement as Annex 2.4.
 
 
 
3.  
PURCHASE PRICE; SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE; PRELIMINARY
PURCHASE PRICE; PRELIMINARY SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE;
CONDITIONS OF PAYMENT

 
3.1  
Purchase Price; Sellers' Loans and Private Accounts Purchase Price

 
(a)  
The purchase price to be paid by the Purchaser for the Partnership Interests as
sold and purchased in accordance with Clause 2.1 shall be 78 per cent of the
aggregate amount equal to

 
(1)  
the Gross Enterprise Value (as defined in Clause 3.2(a)),

 
(2)  
less the Financial Debt as of the Effective Date (as defined in Clause 3.2(b)),

 
(3)  
plus the Cash as of the Effective Date (as defined in Clause 3.2(c)),

 
(4)  
less the amount of any Working Capital Shortfall or, as the case may be, plus
the amount of any Working Capital Surplus, in each case as of the Effective Date
(in each case as defined in Clause 3.2(d)),

 
(5)  
less the amount of any EBITDA Shortfall or, as the case may be, plus the amount
of any EBITDA Surplus, in each case as of the Effective Date (in each case as
defined in Clause 3.2(e)),

 
         (hereinafter referred to as the "Purchase Price").
 
 
11

--------------------------------------------------------------------------------


 
(b)  
The purchase price to be paid by the Purchaser for the Sellers' Loans and
Private Accounts as sold and purchased in accordance with Clause 2.2 shall be an
amount equal to the aggregate of the accounts balances of the Sellers' Loans and
Private Accounts, in each case as of the Effective Date, plus accrued interest
thereon for the period from and including the Effective Date up to and including
the Closing Date. This amount is hereinafter referred to as the "Sellers' Loans
and Private Accounts Purchase Price" and shall not be part of the Purchase Price
pursuant to Clause 3.1(a).

 
3.2  
Calculation of Purchase Price

 
(a)  
The Gross Enterprise Value amounts to EUR 97,000,000.00 (in words: ninety seven
million Euros) (hereinafter referred to as the "Gross Enterprise Value").

 
(b)  
"Financial Debt" shall mean the items listed in Annex 3.2(b) (hereinafter
referred to as the "Financial Debt").

 
(c)  
"Cash" shall mean the items listed in Annex 3.2(c) (hereinafter referred to as
the "Cash").

 
(d)  
"Working Capital Shortfall" to be deducted pursuant to Clause 3.1(4) shall mean
the amount by which the Working Capital falls short of EUR 10,500,000.00 (in
words: ten million five hundred thousand Euros) (herein referred to as the
"Working Capital Shortfall"). "Working Capital Surplus" to be added pursuant to
Clause 3.1(4) shall mean the amount by which the Working Capital exceeds the
amount of EUR 11,500,000.00 (in words: eleven million five hundred thousand
Euros) (herein referred to as the "Working Capital Surplus"). "Working Capital"
shall mean the items listed in Annex 3.2(d) (hereinafter referred to as the
"Working Capital").

 
(e)  
"EBITDA Shortfall" to be deducted pursuant to Clause 3.1(5) shall mean 3.5 times
the amount by which the EBITDA falls short of EUR 11,700,000.00 (in words:
eleven million seven hundred thousand Euros) (herein referred to as the "EBITDA
Shortfall"). "EBITDA Surplus" to be added pursuant to Clause 3.1(5) shall mean
3.5 times the amount by which the EBITDA exceeds the amount of EUR 14,200,000.00
(in words: fourteen million two hundred thousand Euros) (herein referred to as
the "EBITDA Surplus").

 
(f)  
The items referred to in this Clause 3.2(b) through 3.2(e) in conjunction with
the Annexes 3.2 are to be assessed (anzusetzen) with the amounts shown in the
Consolidated Financial Statements 2007 (as defined in Clause 4.1), provided,
however, that all of these items relating to the Subsidiaries which are not,
directly or indirectly, wholly-owned by the Company and which have been fully
consolidated, shall be assessed only on a pro-rata basis corresponding to the
participation held by the Company in such Subsidiaries.

 
(g)  
If and to the extent the Purchaser is entitled to any claims under Clauses 6
through 8 and 10 of this Agreement, the underlying facts or circumstances to
which the respective claim relates shall not reduce the Purchase Price under
this Clause 3.2.

 
3.3  
Preliminary Purchase Price; Preliminary Sellers' Loans and Private Accounts
Purchase Price; Due Date

 
(a)  
As of the date of this Agreement and based on the financial information provided
by the Sellers to the Purchaser, the Parties have estimated and agreed the
Financial Debt, Cash and any Working Capital Shortfall or Working Capital
Surplus, in each case as of the Effective Date, as shown in each case in the
preliminary effective date accounts attached hereto as Annex 3.3 (a)
(hereinafter referred to as the "Preliminary Effective Date Accounts"). Based
thereon, the Sellers and the Purchaser have agreed on a preliminary purchase
price of EUR 55,450,200.00 (in words: fifty five million four hundred and fifty
thousand two hundred Euros) (hereinafter referred to as the "Preliminary
Purchase Price"). On the Closing Date, the Preliminary Purchase Price shall
become due and payable and the Purchaser shall pay the Preliminary Purchase
Price as follows:

 
 
12

--------------------------------------------------------------------------------


 
(i)  
EUR 54,700,200.00 (in words: fifty four million seven hundred thousand and two
hundred Euros), together with interest thereon as set forth in Clause 3.7(a), to
the Sellers’ Accounts (as set forth in Clauses 3.5(a) and 3.6(a) through (d));

 
(ii)  
EUR 750,000.00 (in words: seven hundred and fifty thousand Euros) (hereinafter
referred to as the "Escrow Amount") to the Escrow Account named in the Escrow
Agreement (hereinafter referred to as the "Escrow Account"). The Parties will
agree upon the particulars about the Escrow Account and the release of the
Escrow Amount by means of an escrow agreement with a bank substantially in the
form attached hereto as Annex 3.3(a) (ii) (herein referred to as the "Escrow
Agreement") and which will be executed on the Closing Date, at the latest.

 
(b)  
As of the date of this Agreement and based on the financial information provided
by the Sellers to the Purchaser, the Sellers and the Purchaser have estimated
and agreed the aggregate of the accounts balances of the Sellers' Loans and
Private Accounts, in each case as of the Effective Date, as shown in each case
in the preliminary Sellers' Loans and Private Accounts attached hereto as Annex
3.3(b) ("Preliminary Sellers' Loans and Private Accounts"). Based thereon, the
Sellers and the Purchaser have agreed on a preliminary Sellers' Loans and
Private Accounts purchase price of EUR 11,389,699.00 (in words: eleven million
three hundred eighty nine thousand six hundred ninety nine Euros) (hereinafter
referred to as the "Preliminary Sellers' Loans and Private Accounts Purchase
Price"). On the Closing Date, the Preliminary Sellers' Loans and Private
Accounts Purchase Price shall become due and payable and the Purchaser shall pay
the Preliminary Sellers' Loans and Private Accounts Purchase Price, together
with accrued interest thereon for the period from and including the Effective
Date up to and including the Closing Date, to the Sellers' Accounts (as set
forth in Clauses 3.5(b) and 3.6(a) through (d)).

 
3.4  
Purchase Price Adjustment; Sellers' Loans and Private Accounts Purchase Price
Adjustment; Due Date

 
(a)  
If on the basis of the Consolidated Financial Statements 2007 (as defined in
Clause 4.1) the Purchase Price is higher than the Preliminary Purchase Price,
the Purchaser shall pay to the Sellers an amount equal to the amount by which
the Purchase Price exceeds the Preliminary Purchase Price. If on the basis of
the Consolidated Financial Statements 2007 (as defined in Clause 4.1) the
Preliminary Purchase Price is higher than the Purchase Price, the Sellers shall
pay to the Purchaser an amount equal to the amount by which the Preliminary
Purchase Price exceeds the Purchase Price. Any such amount to be paid by either
the Purchaser or the Sellers (hereinafter referred to as the "Purchase Price
Adjustment") shall be paid, together with interest thereon for the period from
and including the Effective Date up to and including the date payment is due at
the rate set forth in Clause 3.7(a), as set forth in Clause3.4(c) below.

 
(b)  
If on the basis of the Consolidated Financial Statements 2007 (as defined in
Clause 4.1) the Sellers' Loans and Private Accounts Purchase Price is higher
than the Preliminary Sellers' Loans and Private Accounts Purchase Price, the
Purchaser shall pay to the Sellers an amount equal to the amount by which the
Sellers' Loans and Private Accounts Purchase Price exceeds the Preliminary
Sellers' Loans and Private Accounts Purchase Price. If on the basis of the
Consolidated Financial Statements 2007 (as defined in Clause 4.1) the
Preliminary Sellers' Loans and Private Accounts Purchase Price is higher than
the Sellers' Loans and Private Accounts Purchase Price, the Sellers shall pay to
the Purchaser an amount equal to the amount by which the Preliminary Sellers'
Loans and Private Accounts Purchase Price exceeds the Sellers' Loans and Private
Accounts Purchase Price. Any such amount to be paid by either the Purchaser or
the Sellers (hereinafter referred to as the "Sellers' Loans and Private Accounts
Purchase Price Adjustment") shall be paid, together with accrued interest
thereon for the period from and including the Effective Date up to and including
the date payment is due, as set forth in Clause 3.4(d) below.

 
 
13

--------------------------------------------------------------------------------


 
(c)  
(i) Any Purchase Price Adjustment owed by the Purchaser shall be paid by the
Purchaser ten Business Days after the Purchase Price Adjustment has become final
and binding upon the Parties in accordance with Clause 4.3, however, at the
earliest on the Closing Date, to the Sellers' Accounts (as set forth in Clauses
3.5(a) and 3.6(a) through (d)).

 
(ii) Any Purchase Price Adjustment owed by the Sellers shall be paid by the
Sellers ten Business Days after the Purchase Price Adjustment has become final
and binding upon the Parties in accordance with Clause 4.3, however, at the
earliest on the Closing Date, to the Purchaser's Account (as set forth in Clause
3.6(e)).
 
(d)  
(i) Any Sellers' Loans and Private Accounts Purchase Price Adjustment owed by
the Purchaser shall be paid by the Purchaser ten Business Days after the
Sellers' Loans and Private Accounts Purchase Price Adjustment has become final
and binding upon the Parties in accordance with Clause 4.3, however, at the
earliest on the Closing Date, to the Sellers' Accounts (as set forth in Clauses
3.5(b) and 3.6(a) through (d)).

 
(ii) Any Sellers' Loans and Private Accounts Purchase Price Adjustment owed by
the Sellers shall be paid by the Sellers ten Business Days after the Sellers'
Loans and Private Accounts Purchase Price Adjustment has become final and
binding upon the Parties in accordance with Clause 4.3, however, at the earliest
on the Closing Date, to the Purchaser's Account (as set forth in Clause 3.6(e)).
 
3.5  
Allocation of Purchase Price, of any Purchase Price Adjustment, of Sellers'
Loans and Private Accounts Purchase Price and of any Sellers' Loans and Private
Accounts Purchase Price Adjustment

 
(a)  
The Purchase Price and any Purchase Price Adjustment, together with interest
thereon at the rate and the period set forth in Clause 3.7(a), shall be
allocated between the Sellers in accordance with their respective holding in the
aggregate amount of all Partnership Interests as set forth in Annex 3.5 (a).

 
(b)  
The Sellers' Loans and Private Accounts Purchase Price, together with the
respective accrued interest thereon for the period as set forth in Clause
3.3(b), shall be allocated between the Sellers in proportion to the respective
aggregate accounts balances of their Sellers' Loans and Private Accounts as of
the Effective Date. Any Sellers' Loans and Private Accounts Purchase Price
Adjustment, together with the respective accrued interest thereon for the period
as set forth in Clause 3.3(b), shall be paid by the respective Seller whose
respective aggregate accounts balances of the Sellers' Loans and Private
Accounts as of the Effective Date result in a Sellers' Loans and Private
Accounts Purchase Price Adjustment.

 
3.6  
Sellers' Accounts; Purchaser's Account

 
(a)  
All payments owed by the Purchaser to the Seller 1 under this Agreement shall be
paid by the Purchaser by way of irrevocable wire transfer – to be credited on
the same day – free of any costs and fees to the bank account of the Seller 1
kept with Muensterlaendische Bank Thie & Co., Muenster, Germany, sort code
(Bankleitzahl) 400 300 00, account number 349 258 83 00 (hereinafter referred to
as the "Seller 1's Account") or any other account to be nominated by the Seller
1 to the Purchaser in writing at least five Business Days prior to the Closing
Date.

 
 
 
14

--------------------------------------------------------------------------------


 
(b)  
All payments owed by the Purchaser to the Seller 2 under this Agreement shall be
paid by the Purchaser by way of irrevocable wire transfer – to be credited on
the same day – free of any costs and fees to the bank account of the Seller 2
kept with Sparkasse Westmuensterland, Germany, sort code (Bankleitzahl)
40154530, account number 69047 (hereinafter referred to as the "Seller 2's
Account") or any other account to be nominated by the Seller 2 to the Purchaser
in writing at least five Business Days prior to the Closing Date.

 
(c)  
All payments owed by the Purchaser to the Seller 3 under this Agreement shall be
paid by the Purchaser by way of irrevocable wire transfer – to be credited on
the same day – free of any costs and fees to the bank account of the Seller 3
kept with Bankhaus Lampe KG, Muenster, Germany, sort code (Bankleitzahl)
48020151, account number 363855 (hereinafter referred to as the "Seller 3's
Account") or any other account to be nominated by the Seller 3 to the Purchaser
in writing at least five Business Days prior to the Closing Date.

 
(d)  
All payments owed by the Purchaser to the Seller 4 under this Agreement shall be
paid by the Purchaser by way of irrevocable wire transfer – to be credited on
the same day – free of any costs and fees to the bank account of the Seller 4
kept with Koelner Bank eG, Germany, sort code (Bankleitzahl) 37160087, account
number 940252008 (hereinafter referred to as the "Seller 4's Account") or any
other account to be nominated by the Seller 4 to the Purchaser in writing at
least five Business Days prior to the Closing Date. Seller 1's Account, Seller
2's Account, Seller 3's Account and Seller 4's Account are herein collectively
referred to as the "Sellers' Accounts".

 
(e)  
All payments owed by the Sellers to the Purchaser under this Agreement shall be
paid by the Sellers by way of irrevocable wire transfer – to be credited on the
same day – free of any costs and fees to the Purchaser's bank account to be
specifically identified by the Purchaser to the Sellers in writing at least five
Business Days prior to the Closing Date (herein referred to as the "Purchaser's
Account").

 
3.7  
Interest

 
(a)  
The Purchase Price shall bear interest at the rate of six (6) per cent,
commencing as of the Effective Date through the Closing Date. Interest shall be
calculated on the basis of actual days elapsed and a calendar year with 360
days.

 
(b)  
If the Purchaser is in default (Verzug) of payment of the Purchase Price or the
Sellers' Loans and Private Accounts Purchase Price or if the Sellers are in
default of payment of any Purchase Price Adjustment and/or Sellers' Loans and
Private Accounts Purchase Price Adjustment, the Purchase Price, the Sellers'
Loans and Private Accounts Purchase Price or any Purchase Price Adjustment
and/or Sellers' Loans and Private Accounts Purchase Price Adjustment shall bear
interest at the rate of 600 basis points over the one month rate Euribor p.a. as
of the next Business Day after the respective Party is in default of payment for
the time the respective Party is in default.

 
3.8  
No Right to Set-Off

 
 Any right of the Purchaser to set-off and/or to withhold any payments due under
this Agreement is hereby expressly waived and excluded except for claims which
are undisputed or res iudicatae.
 
 
15

--------------------------------------------------------------------------------


 
3.9  
Bank Guaranty

 
 Until the Closing Date (as defined in Clause 5.1) the Sellers shall deliver to
the Purchaser a bank guaranty in the amount of EUR 10,000,000.00 (in words: ten
million Euros) covering any and all claims, except for claims pursuant to Clause
10.8(a), of the Purchaser against the Sellers under this Agreement which (i)
have been identified by the Purchaser and communicated to the Sellers within
eighteen months after the Closing Date, and (ii) are either undisputed or have
become legally binding in accordance with Clause 17.2 (hereinafter collectively
referred to as the "Guaranty Claims" and each of them as a "Guaranty Claim").
If, for whatever reason, a Guaranty Claim has been identified and timely
communicated by the Purchaser to the Sellers but has prior to the expiration of
the bank guaranty not yet been resolved, either amicably by the Parties or
through arbitration pursuant to Clause 17.2, then the bank guaranty shall remain
effective, but reduced to the amount sufficient to cover such outstanding
Guaranty Claim.
 
3.10  
Example Calculation

 
 For the sake of clarity and by way of example only, Annex 3.10 contains a
calculation of the Purchase Price and related items which is partly based on
hypothetical figures and, therefore, not binding and does not create a prejudice
for the Parties.
 
 
 
4.  
CONSOLIDATED FINANCIAL STATEMENTS 2007

 
4.1  
Preparation and Audit of the Consolidated Financial Statements 2007

 
Any Purchase Price Adjustment and any Sellers' Loans and Private Accounts
Purchase Price Adjustment shall be determined on the basis of the consolidated
financial statements of the Company for the year ended 31 December 2007
(hereinafter referred to as the "Consolidated Financial Statements 2007"). The
Consolidated Financial Statements 2007 shall be prepared by the Company in
accordance with the applicable statutory accounting provisions of Clauses 290 et
seqq. of the German Commercial Code (HGB), taking into account the generally
accepted accounting principles (Grundsätze ordnungsmäßiger Buchführung), and
shall be audited with the intention of an unqualified opinion by HLB, Dr.
Schumacher & Partner GmbH, Wirtschaftsprüfungsgesellschaft,
Steuerberatungsgesellschaft, Muenster, Duesseldorf (hereinafter referred to as
the "Company’s Auditor"). The Consolidated Financial Statements 2007 shall be
prepared according to the accounting and valuation principles used for the
preparation of the Consolidated Financial Statements 2006 (as defined in Clause
6.2(b)) and applied for previous fiscal years, in particular under identical
utilization of any election rights and continuation of the valuation and
consolidation principles and methods used for the preparation of the
Consolidated Financial Statements 2006 (as defined in Clause 6.2(b)).
 
4.2  
Review and Delivery of the Consolidated Financial Statements 2007 to the
Purchaser

 
 The Consolidated Financial Statements 2007 prepared by the Company and audited
by the Company’s Auditor shall be delivered by the Sellers to the Purchaser
without delay. The Sellers shall use their best efforts, to the extent
permissible under applicable law, that the Purchaser receives access by the
management of each of the Companies to all relevant documentation necessary for
reviewing a possible Purchase Price Adjustment and/or Sellers' Loans and Private
Accounts Purchase Price Adjustment resulting out of the Consolidated Financial
Statements 2007, however, excluding the working papers of the Company’s Auditor.
 
 
16

--------------------------------------------------------------------------------


 
4.3  
Objections of the Purchaser; Arbitration Proceedings

 
 Any Purchase Price Adjustment and any Sellers' Loans and Private Accounts
Purchase Price Adjustment shall be carried out bindingly on the basis of the
Consolidated Financial Statements 2007 to the extent that the Purchaser does not
within sixty days after the receipt of the Consolidated Financial Statements
2007 raise any written objections vis-à-vis the Sellers (hereinafter referred to
as the "Objections"). If, after the Purchaser having raised in time and due form
its Objections, the Sellers and the Purchaser cannot agree on any Purchase Price
Adjustment and/or any Sellers' Loans and Private Accounts Purchase Price
Adjustment, within thirty days following the delivery of the Objections, each of
the Sellers and the Purchaser shall be entitled to request the "Institut der
Wirtschaftsprüfer in Deutschland e.V.", Duesseldorf, to appoint an auditor or an
audit firm to act as an arbitrator (Schiedsgutachter) (hereinafter referred to
as the "Arbitrator") to determine the Purchase Price Adjustment and/or the
Sellers' Loans and Private Accounts Purchase Price Adjustment, to the extent
permissible under applicable law, within the positions in dispute between the
Sellers and the Purchaser. The Arbitrator shall aim to decide on the Purchase
Price Adjustment and/or the Sellers' Loans and Private Accounts Purchase Price
Adjustment within thirty Business Days after being appointed. The Arbitrator
shall give the Sellers and the Purchaser adequate opportunity to present their
views in writing and at a hearing or hearings to be held in the presence of the
Sellers and the Purchaser and their advisors. The Arbitrator shall give reasons
for his decision and on all issues which are in dispute between the Sellers and
the Purchaser. The Purchase Price Adjustment and/or the Sellers' Loans and
Private Accounts Purchase Price Adjustment as determined by the Arbitrator shall
be final and binding on the Parties subject to Clause 319 of the German Civil
Code (BGB).
 
4.4  
Costs of Auditing

 
 All costs arising out of or in connection with the audits by the Company’s
Auditor shall be borne by the Company. All costs arising out of or in connection
with the audit by the Purchaser shall be borne by the Purchaser alone. In case
of arbitration proceedings referred to in Clause 4.3, the Arbitrator may decide
in its equitable discretion upon the allocation of his costs and expenses,
taking into account, however, the degree of success and defeat of each Party.
Each Party shall bear its own costs and the costs of its advisors and counsel.
 
 
 
5.  
CLOSING; CLOSING CONDITIONS

 
5.1  
Closing Conditions; Closing Date

 
 The consummation of the transactions contemplated by this Agreement
(hereinafter referred to as "Closing") shall take place at the offices of Allen
& Overy LLP in 40213 Duesseldorf, Breite Strasse 27, five Business Days after
the date on which the last of the Closing Conditions set forth in Clause 5.2 has
been fulfilled or waived, or at any other time or place which the Sellers and
the Purchaser will mutually agree upon (hereinafter referred to as "Closing
Date").
 
5.2  
Closing Conditions

 
 The obligations of the Sellers and the Purchaser to carry out the Closing shall
be subject to the satisfaction of each of the following conditions to Closing
(collectively referred to herein as the "Closing Conditions", and each of them
as a "Closing Condition"):
 
(a)  
The German Federal Cartel Office (Bundeskartellamt) ("FCO") shall have cleared
the proposed concentration. This condition shall be deemed satisfied if

 
 
17

--------------------------------------------------------------------------------


 
 
(1)  
the FCO has cleared the proposed concentration in accordance with Clause
40 para. 2 sentence 1 of the Law against Restraints of Competition (GWB); or

 
(2)  
the parties involved (Zusammenschlussbeteiligte) have received a written notice
from the FCO that the facts of the case do not allow a prohibition of the
proposed concentration under Clause 36 GWB; or

 
(3)  
the FCO fails to notify the Parties in accordance with Clause 40 para. 1
sentence 1 GWB within one (1) month after receipt of the pre-merger notification
that it has commenced a formal investigation of the proposed concentration; or

 
(4)  
the FCO (i) fails to prohibit the proposed concentration in accordance with
Clause 40 para. 2 sentence 1 GWB within four (4) months after receipt of the
pre-merger notification and (ii) fails to come to an agreement with the parties
involved (Zusammenschlussbeteiligte) on the extension of such four-month waiting
period in accordance with Clause 40 para. 2 sentence 3 no. 1 GWB; or

 
(5)  
the FCO fails to (i) prohibit the proposed concentration in accordance with
Clause 40 para. 2 sentence 1 GWB within the agreed extension and (ii) fails to
come to an agreement with the parties involved (Zusammenschlussbeteiligte) on a
further extension of the (extended) waiting period mentioned in (4) of this
Clause 5.2(a) in accordance with Clause 40 para. 2 sentence 3 no. 1 GWB.

 
 Neither the Purchaser nor any of the Sellers shall grant its consent and
approval to any extension of the waiting period without the prior written
consent of the respective other Parties involved.
 
(b)  
The Consolidated Financial Statements 2007 shall have been adopted
(festgestellt).

 
5.3  
Obligations with Respect to the Closing Conditions

 
 The Sellers and the Purchaser undertake to use their best efforts to cause each
of the Closing Conditions to be satisfied as soon as possible. With regard to
the merger control clearance, the obligations of the Sellers and the Purchaser
are more specifically set out in Clause 11.1 below. The Sellers and the
Purchaser shall inform each other in writing without undue delay (unverzüglich)
as soon as the Closing Conditions have been satisfied or waived.
 
5.4  
Consequences of Non-Satisfaction of the Closing Conditions; Right to Waive
Closing Conditions

 
(a)  
If the FCO has not cleared the proposed concentration within thirty six days
after receipt of the pre-merger notification, the Sellers may rescind this
Agreement (Rücktritt vom Vertrag) by written notice to the other Parties. If the
Closing has not occurred, at the latest, 5 months after the Signing Date, the
Sellers and/or the Purchaser may rescind this Agreement (Rücktritt vom Vertrag)
by written notice to the other Parties. Any rescission under this Clause 5.4
shall be valid only if the recipient Party has received such written notice of
rescission prior to the date on which the last Closing Condition has been
satisfied or waived. If this Agreement is rescinded in accordance with this
Clause, this Agreement shall cease to have force and effect and shall not create
any binding obligation between the Parties, except that this Clause 5.4 and
Clauses 11 (Confidentiality), 14 (Assignee Affiliate's Guarantor), 15 (Costs and
Taxes), 16 (Notices) and 17 (Miscellaneous) shall remain in force and effect. If
the Closing Condition set out in Clause 5.2(a) has not been satisfied and the
Sellers and/or the Purchaser have rescinded the Agreement in accordance with
this Clause, the Purchaser shall reimburse to the Sellers all costs and expenses
incurred in connection with the limited auction selling process of the Company
up to an amount of EUR 300,000.00 (in words: three hundred thousand Euros).

 
 
18

--------------------------------------------------------------------------------


 
(b)  
If the Consolidated Financial Statements 2007 have not been adopted
(festgestellt) as set forth in Clause 5.2(b) by 15 May 2008, at the latest, such
Closing Condition shall cease to have force and effect.

 
(c)  
The Sellers shall have the right to waive in writing the Closing Condition set
forth in Clause 5.2(b).

 
5.5  
Actions on the Closing Date

 
 At the Closing, the Parties shall simultaneously execute and deliver the
following documents and take the following actions:
 
(a)  
The Parties shall execute the Escrow Agreement (as defined in Clause
3.3(a)(ii)), unless such agreement has already been executed prior to the
Closing Date.

 
(b)  
The Purchaser shall pay the Preliminary Purchase Price in accordance with Clause
3.3(a) and, as the case may be, the Purchase Price Adjustment in accordance with
Clause 3.4(c)(i), to the extent the Purchase Price Adjustment has become final
and binding upon the Parties in accordance with Clause 4.3 on the Closing Date
and the Purchaser is therefore obliged to a corresponding payment.

 
(c)  
The Purchaser shall pay the Preliminary Sellers' Loans and Private Accounts
Purchase Price in accordance with Clause 3.3(b) and, as the case may be, the
Sellers' Loans and Private Accounts Purchase Price Adjustment in accordance with
Clause 3.4(d)(i), to the extent the Sellers' Loans and Private Accounts Purchase
Price Adjustment has become final and binding upon the Parties in accordance
with Clause 4.3 on the Closing Date and the Purchaser is therefore obliged to a
corresponding payment.

 
(d)  
The Sellers shall pay, as the case may be, the Purchase Price Adjustment in
accordance with Clause 3.4(c)(ii), to the extent the Purchase Price Adjustment
has become final and binding upon the Parties in accordance with Clause 4.3 on
the Closing Date and the Sellers are therefore obliged to a corresponding
payment.

 
(e)  
The Sellers shall pay, as the case may be, the Sellers' Loans and Private
Accounts Purchase Price Adjustment in accordance with Clause 3.4(d)(ii), to the
extent the Sellers' Loans and Private Accounts Purchase Price Adjustment has
become final and binding upon the Parties in accordance with Clause 4.3 on the
Closing Date and the Sellers are therefore obliged to a corresponding payment.

 
(f)  
The Sellers shall transfer the Partnership Interests and any and all rights
reflected in and pertaining to the Sellers' Loans and Private Accounts to the
Purchaser or an Affiliate of the Purchaser as provided in Clause 2.3.

 
(g)  
Seller 1, Seller 4 and Mr. Hans Kilian Saueressig shall transfer their fixed
partnership interests in Devine GmbH + Co. KG to the Company by means of the
transfer agreement substantially in the form attached to the respective sale and
purchase agreement which is attached hereto as Annex 5.5 (g).

 
 
19

--------------------------------------------------------------------------------


 
6.  
SELLERS’ GUARANTEES

 
6.1  
Form and Scope of Sellers’ Guarantees

 
 The Sellers hereby guarantee to the Purchaser by way of an independent promise
of guarantee pursuant to Clause 311 para. 1 BGB (selbständiges
Garantieversprechen im Sinne des § 311 Abs. 1 BGB) within the scope and subject
to the requirements and limitations provided in Clause 6 hereof or otherwise in
this Agreement that the statements set forth in Clause 6.2 below are complete
and correct as of the Signing Date and, unless explicitly provided otherwise in
this Clause 6, on the Closing Date. The Sellers and the Purchaser agree and
explicitly confirm that the guarantees in this Clause 6 are not granted, and
shall not be qualified and construed as, quality guarantees concerning the
object of the purchase (Garantien für die Beschaffenheit der Sache) within the
meaning of Clauses 443, 444 BGB, respectively, that Clause 444 BGB shall not and
does not apply to the guarantees contained in this Clause 6.
 
6.2  
Sellers’ Guarantees

 
(a)  
Corporate Issues and Authority of the Sellers

 
(1)  
The statements in Clause 1 hereof regarding the Companies, the Minority
Entities, the Sellers’ Capital and Reserve Accounts are complete and correct.
The Companies and the Minority Entities have been duly established and are
validly existing under the laws of their respective jurisdiction. The copy
attached hereto as Annex 6.2(a)(1a) completely and correctly reflects the
Company's partnership agreement (except for amendments reflected in the
recordings in the commercial register since 28 September 2004 until the Closing
Date), which is in full force and effect and which the Sellers will not amend
until the Closing Date, except for the deletion of Clause 12 para. 4 of the
Company's partnership agreement. Annex 6.2 (a)(1b) contains a true and correct
list of the articles of association (or equivalent documents) (i) of such
Subsidiaries which are not, directly or indirectly, wholly-owned by the Company
and (ii) of the Minority Entities.

 
(2)  
The Companies’ Shares and the Minority Participations have been validly issued,
are fully paid in, either in cash or in kind, have not been repaid and are free
from any encumbrances or other rights of Third Parties, and there are no
pre-emptive rights, options, voting arrangements or other rights of Third
Parties to acquire any of the Companies’ Shares or the Minority Participations,
in each case except under statutory law, under the articles of association (or
equivalent documents) listed in Annex 6.2(a)(1b) or as disclosed in Annex 6.2(a)
(2).

 
(3)  
Except as disclosed in Annex 6.2(a)(4), as of the Signing Date, no bankruptcy,
insolvency or judicial composition proceedings concerning any of the Companies
have been applied for. No circumstances exist which would require an application
for any bankruptcy, insolvency or judicial composition proceedings nor do any
circumstances exist according to any applicable bankruptcy or insolvency laws
which would justify the avoidance of this Agreement.

 
(4)  
The companies listed in Annex 6.2(a)(4) are in liquidation or already
liquidated. No outstanding liabilities exist insofar which would give rise to
any obligation of the Company.

 
(5)  
The Sellers are entitled to freely dispose of the Partnership Interests without
such a disposal infringing any rights of a Third Party.

 
 
20

--------------------------------------------------------------------------------


 
(6)  
The statements in Clause 1 hereof regarding the Sellers' Loans and Private
Accounts are complete and correct. The Sellers' Loans and Private Accounts are
validly existing and they are free from any encumbrances or other rights of
Third Parties.

 
(b)  
Financial Statements 2006; Consolidated Financial Statements 2006; Consolidated
Financial Statements 2007

 
(1)  
The Sellers have delivered to the Purchaser the audited financial statements of
the Company as of 31 December 2006 (the "Financial Statements 2006") as well as
the audited consolidated financial statements of the Company as of 31 December
2006 (the "Consolidated Financial Statements 2006"). The Financial Statements
2006 have been prepared in accordance with the applicable statutory accounting
provisions of Clauses 264 et seqq. HGB and present, taking into account the
generally accepted accounting principles (Grundsätze ordnungsmäßiger
Buchführung) and the principles of formal and material balance sheet continuity
(formelle und materielle Bilanzkontinuität), a true and fair view, within the
meaning of Clause 264 para. 2 HGB, of the assets and liabilities, financial
condition and results of operation (Vermögens-, Finanz- und Ertragslage) of the
Company for the period referenced therein. Except for effects resulting from the
consolidation of Saueressig Jordan Co. Ltd. in the fiscal year 2006 as described
in Annex 6.2(b), the Consolidated Financial Statements 2006 have been prepared
in accordance with the applicable statutory accounting provisions of Clauses 290
et seqq. HGB and present, taking into account the generally accepted accounting
principles (Grundsätze ordnungsmäßiger Buchführung) and the principles of formal
and material balance sheet continuity (formelle und materielle
Bilanzkontinuität), a true and fair view, within the meaning of Clause 297 para.
2 HGB, of the assets and liabilities, financial condition and results of
operation (Vermögens-, Finanz- und Ertragslage) of the Companies for the period
referenced therein.

 
(2)  
All receivables shown in the Consolidated Financial Statements 2007 are fully
recoverable (voll einbringlich), net off value adjustments (Wertberichtigungen)
or write-offs (Abschreibungen) shown in the Consolidated Financial Statements
2007.

 
 Unless otherwise provided for in this Agreement, the Sellers shall indemnify
and hold harmless the Companies and the Purchaser from and against all claims
the factual or legal basis of which has been realized in the fiscal years prior
to the fiscal year 2008 and which no liability or provision is shown for in the
Consolidated Financial Statements 2007 or in financial statements.
 
(c)  
Real Property

 
(1)  
Annex 6.2(c)(1) contains a complete and correct list of real property owned by
the Companies.

 
(2)  
Annex 6.2(c)(2) contains a complete and correct list of real property leased or
rented by the Companies as of the Signing Date, whether as lessee or as lessor,
where the respective lessee’s payment obligations under the lease agreements
exceeds a value of EUR 50,000.00 p.a.. The lessee’s payment obligations from all
other lease agreements relating to real estate are not higher than EUR
100,000.00 a year.

 
(d)  
Other Assets

 
 To the Sellers’ Knowledge, the assets owned or lawfully used by the Companies
as of the Signing Date are sufficient to, and in a reasonably usable condition
(gebrauchsfähiger Zustand) in order to, continue the Business substantially in
the same manner as conducted at the Signing Date. Subject to any transfers by
way of security (Sicherungsübereignung) or retention of title arrangements
(Eigentumsvorbehalte) which are disclosed in Annex 6.2(d) and subject to any
statutory liens which all have arisen in the ordinary course of business of the
Companies, the aforementioned assets are free from any encumbrances.
 
 
21

--------------------------------------------------------------------------------


 
(e)  
Intellectual Property Rights; Information Technology

 
(1)  
Annex 6.2(e) (1) contains a complete and correct list of patents, trademarks and
other registered intellectual property rights owned (berechtigte Inhaberschaft)
or used by the Companies as of the Signing Date (hereinafter referred to as the
"Intellectual Property Rights").

 
(2)  
To the Sellers’ Knowledge, the Intellectual Property Rights are, as of the
Signing Date, not subject to any pending proceedings for opposition,
cancellation, revocation or rectification which may negatively affect the
operation of the Business nor are they being materially in-fringed by Third
Parties. All fees necessary to maintain the Intellectual Property Rights have
been paid, all necessary renewal applications have been filed and all other
material steps necessary for their maintenance have been taken. To the Sellers’
Knowledge, the Companies do not infringe any intellectual property rights of
Third Parties.

 
(3)  
All computer hardware, software, communication systems, networks and other
information technology owned or lawfully used by the Companies as of the Signing
Date (hereinafter referred to as the "Information Technology") are sufficient to
continue the Business substantially in the same manner as conducted at the
Signing Date.

 
(f)  
Compliance with Laws and Permits

 
 As of the Signing Date, the Companies hold all material permits which are
required, if any, under applicable public laws (öffentliches Recht) for the
operation of the Business as presently conducted. Except as disclosed in Annex
6.2(f), there are, as of the Signing Date, no indications or threats of any
revocation or restriction or subsequent orders (nachträgliche Anordnungen)
relating to any such permits after the Effective Date which would materially
affect the Business. The Companies conduct their respective business in
compliance with all material provisions of such permits, the non-compliance with
which would have a material adverse effect with respect to the Business.
 
(g)  
Compliance with Environmental Laws

 
(1)  
The following terms used in this Agreement shall have the following meaning:

 
(i)  
"Environment" means all or any of the following media, namely air (including the
air within buildings or other natural or man-made structures above or below
ground), water (including surface or ground water) or land;

 
(ii)  
"Environmental Matters" means all matters relating to the protection of the
Environment;

 
(iii)  
"Environmental Laws" means all laws, ordinances, executable administrative
decisions, public-law agreements, legally binding judgements or judgments
declared as immediately enforceable, which are effective and enforceable at the
Signing Date relating to Environmental Matters.

 
(2)  
Except as disclosed in Annex 6.2(g), to the Sellers’ Knowledge, as of the
Signing Date, the Companies conduct their respective business in compliance with
all Environmental Laws and there are no circumstances which give rise to any
obligation under Environmental Laws.

 
 
22

--------------------------------------------------------------------------------


 
(3)  
Except as disclosed in Annex 6.2(f), as of the Signing Date, there are no
claims, proceedings, actions or investigations pending against the Companies
with respect to non-compliance with or obligation under material Environmental
Laws nor have any such claims, proceedings, actions or investigations been
threatened in writing.

 
(4)  
If a claim is asserted against either the Companies or the Purchaser under
Environmental Laws, at any time, due to occurrences before the Effective Date
(hereinafter referred to as "Environmental Claims"), the Sellers are obliged to
indemnify the Purchaser of all costs, liabilities, penalties and/or expenses
incurred by the Companies or the Purchaser as a result of the Environmental
Claims, including, but not limited to, reasonable indemnification of any and all
reasonable legal fees incurred in addressing and/or defending the Environmental
Claims.

 
(5)  
Except as disclosed in Annex 6.2(g), to the Sellers' Knowledge, there are no
occurrences between the Effective Date and the Signing Date which could give
rise to any Environmental Claim.

 
(h)  
Material Agreements

 
 Annex 6.2 (h) contains a complete and correct list of material agreements as
described below to which any of the Companies, as of the Signing Date, is a
party and of which the main obligations have not yet been completely fulfilled
(hereinafter referred to as the "Material Agreements"):
 
(1)  
agreements relating to the acquisition or sale of interests in other companies
or businesses;

 
(2)  
agreements relating to the acquisition, disposal or encumbrance of real
property, in each case, for a consideration/an amount of EUR 50,000.00 or more;
the obligations from all other agreements in this regard are not higher than EUR
50,000.00 a year;

 
(3)  
rental and lease agreements relating to real estate which, individually, provide
for annual payments of EUR 50,000.00 or more and which cannot be terminated by
the respective Companies on twelve months or less notice without penalty; the
lessee’s payment obligations from all other lease agreements relating to real
estate are not higher than EUR 100,000.00 a year;

 
(4)  
license agreements which, individually, provide for annual payments of EUR
50,000.00 or more and which cannot be terminated by the respective Companies on
twelve months or less notice without penalty; the obligations from all other
license agreements are not higher than EUR 100,000.00 a year;

 
(5)  
loan agreements, bonds, notes or any other instruments of debt involving any
Third Party outside the Companies and, individually, an amount of EUR 100,000.00
or more; the obligations from all other agreements in this regard are not higher
than EUR 100,000.00 a year;

 
(6)  
guarantees, indemnities, and suretyships issued for any debt of any Third Party
other than the Companies for an amount of EUR 100,000.00 or more; the
obligations from all other agreements in this regard are not higher than EUR
100,000.00 a year;

 
(7)  
agreements with customers and suppliers which, individually, provide for annual
payments of more than EUR 250,000.00;

 
(8)  
joint venture- and cooperation agreements with Third Parties;

 
 
23

--------------------------------------------------------------------------------


 
 
(9)  
agreements prohibiting or limiting the ability of any of the respective
Companies to engage in any business activity or to compete with any market
participant (including any exclusive purchasing or sales agreements);

 
(10)  
any continuing obligations (Dauerschuldverhältnisse) other than described in
Clauses 6.2 (h) (1) through (9) which cannot be terminated with effect as of or
prior to 31 October 2009 and which provide for annual obligations of the Company
or the Subsidiaries in excess of EUR 150,000.00. The obligations from all other
agreements in this regard are not higher than EUR 500,000.00 a year.

 
 Each of the Material Agreements is, as of the Signing Date, in full force and
effect, and the Company or the respective Subsidiary have received no notice of
termination as of the Signing Date and neither the Company nor any Subsidiary is
in any material breach of any of the Material Agreements. The dealings between
the Companies and the customers taken as a whole are carried out at arm’s length
terms.
 
(i)  
Largest Customers and Largest Suppliers

 
 Annex 6.2(i) contains a complete and correct list of the five (5) largest
customers and the five (5) largest suppliers of the Companies, in each case
measured on the basis of (and the list in each case specifying) the business
volume for the fiscal year ended on 31 December 2007.
 
(j)  
Employees

 
(1)  
Annex 6.2(j) (1) contains, as of the Signing Date, a complete and correct list
of collective bargaining agreements and agreements with unions, workers’
councils and similar organizations by which any of the Companies, as of the
Signing Date, are bound. There are no legally binding unilateral declarations of
intention by any of the Companies in favour of the employees of the Companies.

 
(2)  
Annex 6.2(j) (2) contains, as of the Signing Date, a complete and correct list
of employees of the Companies who are entitled, as of the Signing Date, to
receive in the calendar year 2008 a gross annual base salary (excluding fringe
benefits, such as incentives, stock options or appreciation rights, company car
and other benefits) in excess of EUR 100,000.00 (such employees collectively
hereinafter referred to as the "Key Employees" and each of them as a "Key
Employee"). Except as set forth in Annex 6.2(j) (2), as of the Signing Date,
none of the Key Employees has given notice of termination of his or her
employment.

 
(3)  
The total number of employees of German Companies does not exceed the number of
753 employees as of the Signing Date. The total number of employees of the
foreign Companies and foreign Minority Entities does not exceed the number of
232 employees as of the Signing Date.

 
(4)  
The Companies have made provisions for pensions of their employees in accordance
with German generally accepted accounting principles.

 
(5)  
Except as disclosed in Annex 6.2(j) (5), as of the Signing Date, there are no
lawsuits, court actions or similar proceedings between employees of the
Companies and the Companies involving an amount in dispute (Streitwert)
exceeding EUR 25,000.00 in each individual case.

 
(6)  
Annex 6.2(j) (6) contains, as of the Signing Date, a complete and correct list
of agreements relating to partial retirements (Altersteilzeit) of employees of
the Companies who were  entitled to receive a gross annual base salary
(excluding fringe benefits, such as incentives, stock options or appreciation
rights, company car and other benefits) before entering into the respective
partial retirement in excess of EUR 35,000.00.

 
 
24

--------------------------------------------------------------------------------


 
 
(7)  
There are no agreements between the Companies and their employees which provide
for change of control or compensation provisions in relation to the execution of
this Agreement.

 
(k)  
Insurance

 
 Annex 6.2(k) contains, as of the Signing Date, a complete and correct list of
insurance policies taken out by, or for the benefit of, any of the Companies
with regard to their assets, business operations, board members or employees
(hereinafter referred to as "Insurance Policies" or each as "Insurance Policy").
To the Sellers’ Knowledge, the Insurance Policies are valid and in full force.
All premiums due on the Insurance Policies have been duly paid up to the Signing
Date and, to the Sellers’ Knowledge, there are no circumstances due to which any
such Insurance Policy might be voidable.
 
(l)  
Public Grants

 
 Annex 6.2(l) contains, as of the Signing Date, a complete and correct list of
public grants (öffentliche Förderungen) granted to any of the Companies within
the past three years prior to the Signing Date which, individually, provide for
annual payments of EUR 50,000.00 or more (hereinafter collectively referred to
as the "Public Grants"). The Companies have no indications that those Public
Grants will be revoked because of the fact that the Companies do not use, have
not used and have not applied for, the Public Grants in accordance with
applicable law.
 
(m)  
Litigation

 
 None of the Companies is involved in any law suits, court actions or similar
proceedings before a court of justice, arbitration panel or an administrative
authority involving an amount in dispute (Streitwert) exceeding EUR 50,000.00 in
each individual case on the Signing Date pending (rechtshängig) or, to the
Sellers’ Knowledge, threatened in writing to be filed against any of the
Companies, except those disclosed in Annex 6.2(m) (1). Annex 6.2(m) (2) contains
a note concerning the US law suit against Airlaid Alliance Geschäftsführungs Sp
z.o.o., a Minority Participation of the Company, and McAirlaids Vliesstoffe GmbH
& Co. KG, the indirect majority shareholder of that Minority Participation. The
liability risk for the Company resulting out of that US law suit is not higher
than its holding in the share capital of Airlaid Alliance Geschäftsführungs Sp
z.o.o. which amounts to PLN 24,500.00 (EUR 6,819.00). The amount in dispute for
all other litigations is not exceeding EUR 100,000.00.
 
(n)  
Product Liability

 
 Except as set forth in Annex 6.2(n), to the Sellers’ Knowledge, as of the
Signing Date, none of the Companies has manufactured, sold or otherwise placed
into circulation (in Verkehr gebracht) any product or provided any service in a
manner due to which any individual liability under product liability (aus
Produkthaftung) exists in excess of EUR 50,000.00. The obligations from all
other individual liabilities under product liability are not higher than EUR
100,000.00.
 
(o)  
Ordinary Course of Business

 
 Except as set forth in Annex 6.2(o), from 1 January 2007 until the Signing
Date, the business operations of the Companies have been conducted in the
ordinary course of business and substantially in the same manner as before, and
there has been no material adverse change with respect to the Business taken as
a whole. In particular, the Companies, from 1 January 2007 until the Signing
Date, have not:
 
 
25

--------------------------------------------------------------------------------


 
 
(1)  
distribute any profits, declared any dividend or made any other distribution to
a person or an entity other than the Companies;

 
(2)  
issued any share capital or similar interest to an entity which is not part of
the Companies;

 
(3)  
undertaken to make any capital expenditure or entered into any contract or
commitment outside the ordinary course of business;

 
(4)  
acquired or disposed of or pledged or otherwise encumbered any fixed assets
relating to its business outside the ordinary course of business;

 
(5)  
incurred any indebtedness vis-à-vis Third Parties other than in the ordinary
course of business;

 
(6)  
made any advance or extended any loan to any Third Party outside the ordinary
course of business;

 
(7)  
waived or settled any claims or other rights with an aggregate value of more
than EUR 50,000.00;

 
(8)  
made any material change in the terms of employment (including changes to
compensations) of any Key Employees other than in the ordinary course of
business.

 
(p)  
Services- and Consultancy Contracts with Sellers

 
 Except for the managing director employment contract
(Geschäftsführeranstellungsvertrag) between the General Partner and Seller 1 and
except for Seller 1's salary claims in this regard, there are neither services-
or consultancy contracts between the Companies and the Sellers nor any
outstanding payment claims of the Sellers against the Companies in this regard.
 
 
 
6.3  
No other Sellers’ Guarantees

 
(a)  
The Purchaser explicitly acknowledges that it is purchasing and acquiring the
Partnership Interests and the Business in the condition they are in on the
Closing Date based upon its own inspection, examination and determination with
respect thereto, and that it is undertaking the acquisition based upon its own
inspection, examination and determination without reliance upon any expressed or
implied representations, warranties or guarantees of any nature made by the
Sellers except for the guarantees explicitly given by the Sellers under this
Agreement.

 
(b)  
Without limiting the generality of the foregoing, the Purchaser acknowledges
that the Sellers give no representation, warranty or guarantee with respect to

 
(1)  
any projections, estimates or budgets delivered or made available to the
Purchaser of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) or the future business operations of the Companies or the Business;

 
(2)  
any other information or documents made available to the Purchaser or its
counsel, accountants or advisors with respect to the Companies or the Business,
including without limitation the Information Memorandum and the information
provided during the Management Presentation delivered on 15 January 2008, except
as expressly set forth in this Agreement;

 
 
26

--------------------------------------------------------------------------------


 
 
(3)  
any Tax matter except as explicitly otherwise provided for in Clause 8; or

 
(4)  
any matter for which an indemnification has been given by the Sellers.

 
6.4  
Sellers’ Knowledge

 
 In this Agreement, the knowledge of the Sellers (herein referred to as the
"Sellers’ Knowledge") shall solely encompass the actual knowledge and the
grossly negligent lack of knowledge (grob fahrlässige Unkenntnis), including,
for the avoidance of doubt, the actual knowledge and the grossly negligent lack
of knowledge of the Disclosed Documents (as defined in Clause 7.4), as of the
Signing Date of the individuals listed in Annex 6.4.
 


 
7.  
REMEDIES FOR BREACH OF SELLERS' GUARANTEES

 
7.1  
General/Recoverable Damages

 
(a)  
In the event of any breach or non-fulfilment by the Sellers of any of the
guarantees or obligations pursuant to Clauses 6.2 and 8, the Sellers are obliged
to pay monetary damages (Schadenersatz in Geld) to the Purchaser provided,
however, that such damages shall only cover actual damages incurred by the
Purchaser, including, for the avoidance of doubt, foreseeable consequential
damages (Folgeschäden), but excluding, for the avoidance of doubt, any damages
based on the argument that the Companies cannot pursue any business expansion
plans or business opportunities that the Companies have not successfully pursued
prior to the Closing Date. The damage compensation under this Agreement shall in
particular not cover internal administration or overhead costs of the Purchaser,
loss of profits (entgangener Gewinn) or any arguments that the Purchase Price
was calculated upon incorrect assumptions. The Purchaser is excluded with any
arguments that the damage amounts shall be calculated by reference to the fact
that the Purchase Price was calculated taking into account a certain earnings
multiple ("Euro for Euro principle").

 
(b)  
The Sellers shall not be liable for, and the Purchaser shall not be entitled to
claim for, any damages of the Purchaser under or in connection with this
Agreement if

 
(1)  
the matter to which the claim relates is provided for in the financial
statements of the Company for the year ended 31 December 2007 (hereinafter
referred to as the "Financial Statements 2007") or the Consolidated Financial
Statements 2007;

 
(2)  
any damages of the Purchaser are covered and recoverable by claims against Third
Parties, including, but not limited to, through existing insurance policies; or

 
(3)  
provisions contained in the Financial Statements 2007 or Consolidated Financial
Statements 2007 may be dissolved, the value of assets which had been depreciated
may be reinstated (Wertaufholung), or accounts receivable which had already been
written off in whole or in part are fulfilled by the respective debtors after
the Effective Date.

 
7.2  
Overall Scope of Sellers’ Liability pursuant to this Agreement

 
(a)  
For any and all claims of the Purchaser against the Sellers pursuant to Clauses
6 and 8 referring to any of the Companies in which the Sellers hold (directly or
indirectly) as of Closing less than 100 per cent, the Sellers’ liability shall
further be limited pro rata to the Sellers’ equity shareholding in such member
of the Companies.

 
 
27

--------------------------------------------------------------------------------


 
 
(b)  
The Sellers’ aggregate liability under this Agreement including, but not limited
to, any and all claims for breach of any of the guarantees or obligations
pursuant to Clauses 6 and 8, shall be limited to 30 per cent of the Purchase
Price (hereinafter referred to as the "Sellers’ Liability Cap"), provided that
any claims of the Purchaser for breach of any of the guarantees pursuant to
Clauses 6.2(a)(1), 6.2(a)(2) and 6.2(a)(5) shall be limited to the Purchase
Price (hereinafter referred to as the "Extended Sellers’ Liability Cap").

 
7.3  
Threshold

 
 The Purchaser shall only be entitled to any claims against the Sellers under
Clauses 6 through 8 to the extent the aggregate amount of all individual claims
as limited pursuant to Clauses 7.2(a), including, for the avoidance of doubt, a
series of damages resulting from identical or similar causes (Serienschäden),
exceeds EUR 600,000.00 (in words: six hundred thousand Euros) (hereinafter
referred to as the "Threshold"). In case the Threshold is exceeded, the
Purchaser can claim the whole amount.
 
7.4  
Exclusion of Claims due to Purchaser’s Knowledge

 
 The Purchaser shall not be entitled to bring any claim against the Sellers
under Clauses 6 through 8 if the underlying facts or circumstances to which the
claim relates were known, or could have been known (grossly negligent lack of
knowledge; grobfahrlässige Unkenntnis), by the Purchaser, taking into account
that the Purchaser, prior to entering into this Agreement, has been given the
opportunity to review the status of the Companies, the Minority Entities and the
Business on the basis of the documents disclosed in the electronic data room
until 12 February 2008, which are attached hereto in form of a CD-Rom in Annex
7.4 (hereinafter referred to as the "Disclosed Documents"), from a commercial,
technical, financial and legal perspective. Facts and circumstances that could
reasonably be concluded from the Disclosed Documents or are disclosed in this
Agreement or its Annexes are deemed to be known by the Purchaser. For the
avoidance of doubt, the foregoing sentence, however, (i) does not exclude the
Purchaser to bring a claim against the Sellers with respect to the information
disclosed in Annex 6.2(m) (2) to the extent the liability risk for the Company
realizes in excess of PLN 24,500.00 (EUR 6,819.00) and (ii) does not limit or
otherwise affect the Sellers' indemnification obligations pursuant to Clause
10.8. The knowledge of the Purchaser’s managing directors, advisors and those of
its employees who were engaged in carrying out the due diligence examination
undertaken with regard to entering into this Agreement shall be imputed to the
Purchaser.
 
7.5  
Notification of Sellers; Procedure in Case of Third Party Claims

 
(a)  
In the event of an actual or potential breach of guarantee pursuant to Clause 6
above, the Purchaser shall without undue delay after becoming aware of the
matter notify the Sellers of such alleged breach in writing, describing the
potential claim in detail and, to the extent practical, state the estimated
amount of such claim and give the Sellers the opportunity to remedy the breach
within sixty days after having been notified by the Purchaser of the breach.

 
(b)  
Furthermore, in the event that in connection with a breach of a guarantee under
Clause 6 any claim or demand of a Third Party is asserted against the Purchaser
or any of the Companies or the Minority Entities (for the purposes of this
Clause each a "Relevant Company"), the Purchaser shall (i) make available to the
Sellers a copy of the Third Party claim or demand and of all time-sensitive
documents and (ii) give the Sellers the opportunity to defend the Purchaser or
the Relevant Company against such claim. The Sellers shall have the right to
defend the claim by all appropriate proceedings and shall have the sole power to
direct and control such defence. In particular, without limitation, the Sellers
may (i) participate in and direct all negotiations and correspondence with the
Third Party, (ii) appoint and instruct counsel acting, if necessary, in the name
of the Purchaser or any of the Relevant Company, and (iii) require that the
claim be litigated or settled in accordance with the Sellers’ instructions. The
Sellers shall conduct such proceedings in good faith with due regard to the
concerns of the Purchaser at their expense, except for expenses incurred by
Purchaser’s advisors which shall be borne by the Purchaser.

 
 
28

--------------------------------------------------------------------------------


 
 
(c)  
In no event shall the Purchaser or the Relevant Company be entitled to
acknowledge or settle a claim or permit any such acknowledgement or settlement
without the Sellers’ prior written consent to the extent that such claims may
result in a liability of the Sellers under this Agreement. The Purchaser or the
Relevant Company shall, at its expense, fully cooperate with the Sellers in the
defence of any Third Party claim, provide the Sellers and their representatives
(including, for the avoidance of doubt, its advisors) access to all relevant
business records and documents and permit the Sellers and its representatives to
consult with the directors, employees and representatives of the Purchaser or
the Relevant Company. To the extent that the Sellers are in breach of a
guarantee provided for under Clause 6 above, all costs and expenses incurred by
the Sellers in defending such claim shall be borne by the Sellers. If it turns
out that the Sellers were not in breach, any costs and expenses reasonably
incurred by the Sellers in connection with the defence (including advisors’
fees) shall be borne by the Purchaser or the Relevant Company.

 
(d)  
The failure of the Purchaser to fully comply with its obligations under this
Clause 7.5 shall release the Sellers from their respective obligations under
Clauses 6 and 7.

 
7.6  
Mitigation

 
 Clause 254 BGB shall remain unaffected, i.e. the Purchaser is in particular
obliged to prevent the occurrence of any damages and to limit the scope of any
damages incurred.
 
7.7  
Limitation Periods

 
 All claims for any breach of guarantees of the Sellers pursuant to Clauses 6.2
above shall become time-barred (verjähren) eighteen months after the Closing
Date, except for claims based on a breach of the guarantees given by the Sellers
under Clauses 6.2(a)(1), 6.2(a)(2) and 6.2(a)(5) shall become time-barred five
years after the Closing Date. Claims with respect to Taxes (Clause 8) shall
become time-barred in accordance with Clause 8.8.
 
7.8  
Exclusion of Further Remedies

 
(a)  
To the extent permitted by law, any further claims and remedies other than
explicitly provided for under Clauses 6 through 8 hereof, irrespective of their
nature, amount or legal basis, are hereby expressly waived and excluded, in
particular, without limitation, claims under pre-contractual fault (Clause 311
para. 2 and 3 BGB, breach of contract (Pflichtverletzung aus dem
Schuldverhältnis) and/or the right to reduce the Purchase Price (Minderung) or
to rescind this Agreement (Rücktritt), and any liability in tort
(Deliktshaftung).

 
(b)  
Further to the statements made in Clause 6.1, the Sellers and the Purchaser
agree that the provisions contained in Clauses 6 through 8 of this Agreement are
not quality guarantees concerning the object of the purchase (Garantien für die
Beschaffenheit der Sache) within the meaning of Clauses 443, 444 BGB. In the
unlikely event that the provisions of Clauses 6 through 8 setting out the scope
and limitations of the Sellers’ liability are, contrary to the intention and
explicit understanding of the Parties, regarded and construed as quality
guarantees concerning the object of the purchase, and the limitations of the
Sellers’ liability contained herein are found wholly or partially invalid
therefore, the Purchaser hereby waives the right to assert claims going beyond
the limits of limitations provided for herein. The Sellers accept such waiver.

 
 
29

--------------------------------------------------------------------------------


 
8.  
TAXES

 
8.1  
Definition of Tax

 
 For the purpose of this Agreement "Tax" shall mean any taxes within the meaning
of Clause 3 para. 1 through 3 of the German Tax Code (AO) or any corresponding
provisions under foreign laws, plus any tax fringe benefits (steuerliche
Nebenleistungen), e.g. interest, costs, surtaxes, within the meaning of Clause 3
para. 4 AO or any corresponding provisions under foreign laws, plus social
security contributions and fees required by law as well as liabilities from any
of the aforementioned taxes, all imposed by any governmental authority
responsible for the imposition of such tax (hereinafter referred to as a "Taxing
Authority")
 
8.2  
Tax Filings and Tax Payments until the Closing Date

 
 The Sellers hereby guarantee to the Purchaser by way of an independent promise
of guarantee pursuant to Clause 311 para. 1 BGB (selbständiges
Garantieversprechen im Sinne des § 311 Abs. 1 BGB), within the scope of and
subject to the requirements and limitations contained in this Clause 8, that the
Companies (i) have duly and timely made, and will duly and timely (taking into
consideration extensions of time allowed by the competent Taxing Authorities)
make until the Closing Date, all Tax filings due, and (ii) have paid, and will
pay until the Closing Date, all Taxes when due and payable. Clause 7.8(b) shall
apply mutatis mutandis.
 
8.3  
Tax Indemnification

 
(a)  
Subject to full compliance with the provisions set forth under Clause 8.6 below,
the Sellers agree to indemnify the Purchaser from and against all Taxes due and
payable by the Companies and assessed for periods ending on or before 31
December 2007, unless, and except to the extent, that such Tax liabilities

 
(1)  
are shown or provided for in the Financial Statements 2007 or Consolidated
Financial Statements 2007; or

 
(2)  
are subject of a valid and enforceable claim for repayment or indemnification
against a Third Party; or

 
(3)  
are the result of a reorganization or other measures initiated by Purchaser; or

 
(4)  
relate to income or gains that can be offset against Tax loss carry backs or
loss carry forwards as shown in the Consolidated Financial Statements 2007 that
are or were available (including as a result of subsequent tax audits) in the
period to which such taxes are allocable, whereby any use or reduction caused
directly or indirectly by the Purchaser of such Tax loss carry back or loss
carry forward shall be disregarded; or

 
(5)  
can be offset against future Tax reductions (Steuerminderungen) arising during
the next five years after the Effective Date out of the circumstance triggering
the Tax indemnification claim, e.g. resulting from the lengthening of
depreciation periods or higher depreciation allowances (Phasenverschiebung); or

 
(6)  
correspond to Tax advantages of any of the Companies, the Purchaser or any
Affiliate of the Purchaser arising during the next five years after the
Effective Date.

 
 
30

--------------------------------------------------------------------------------


 
(b)  
Subject to the second sentence of this Clause, the Sellers will not indemnify
the Purchaser for any Tax liability of the Companies for tax years ending after
the Effective Date. The Sellers shall indemnify the Company from and against all
trade income tax (Gewerbesteuer) due and payable by the Company resulting from
the sale of the Partnership Interests to the Purchaser, provided, however, that
the Sellers are not obliged to indemnify the Company from such trade income tax
which results out of a reorganization or other measures initiated by the
Purchaser, in particular, without limitation, an assignment and transfer of this
Agreement and of any rights and obligations hereunder, in whole or in part, by
the Purchaser to one of its Affiliates as set forth in Clause 12.

 
(c)  
Indemnification payments due by the Sellers under this Clause 8 shall be made
within 20 Business Days following written notice by the Purchaser, provided that
the payment of such amounts to the Taxing Authority is due and that the Sellers
shall not be required to make any payment earlier than two Business Days before
such Taxes are due to the Taxing Authority. In case of any Tax being contested
in accordance with Clause 8.6(b), payment of such Tax to the Taxing Authority
will be considered due no earlier than on the date a final (bestandskräftig)
determination to such effect is made by either the Taxing Authority or a court
of proper jurisdiction, provided that the Taxing Authority has granted relief
from paying the assessed Tax until such Tax becomes final and binding. If the
Taxing Authority only grants that relief from paying the assessed Tax against a
security, the Sellers have to grant such security. If the Taxing Authority has
not granted that relief from paying the assessed Tax, the Purchaser shall have
the opportunity to make a respective payment provided that the Sellers provide a
guarantee by a reputable bank as security for any reimbursement claims of the
Purchaser against the Sellers in this respect.

 
8.4  
Tax Filings after the Closing Date

 
 After the Closing Date, the Purchaser shall prepare and make, or cause the
Companies to prepare and make, all Tax filings required to be filed by or on
behalf of the Companies, in the case of any Tax filings for periods ending on,
prior to or including the Closing Date, subject to the review and approval of
the Sellers (which may not unreasonably be withheld). Tax filings for periods
including the period ending on 31 December 2007 shall be prepared on a basis
consistent with those prepared for prior Tax assessment periods. The Purchaser
shall ensure that any Tax filing to be reviewed and approved by the Sellers will
be furnished to the Sellers no later than 30 days prior to the due date of such
Tax filing.
 
8.5  
Tax Covenants

 
 The Purchaser covenants to the Sellers that except as legally required by any
Taxing Authority or otherwise compelled by mandatory law and after having given
the Sellers the opportunity to intervene, the Purchaser will not cause or permit
any of the Companies
 
(1)  
to take or omit to take any action on or after the Closing Date that could give
rise to any Tax liability of the Sellers or reduce any of their Tax assets;

 
(2)  
to make or change any Tax election, amend any Tax return or take any Tax
position on any Tax return, take any action, omit to take any action or enter
into any transaction, merger or restructuring that results in any increased Tax
liability (including a Tax indemnification liability) of the Sellers or
reduction of any of their Tax assets.

 
8.6  
Indemnification Procedures

 
(a)  
Following the Closing Date, the Purchaser shall promptly notify the Sellers of
any Tax audit or administrative or judicial proceeding that is announced or
commenced and that might constitute a basis for indemnification by the Sellers
pursuant to this Clause 8. Such notice shall be given by the Purchaser within
two weeks time after the authorities have issued the respective administrative
act in writing and by registered mail and shall contain sufficient factual
information describing the object of the Tax audit or the asserted Tax liability
in reasonable detail and shall include copies of any notice or other document
received from any Taxing Authority in respect of any such Tax audit or asserted
Tax liability. The Purchaser shall further procure that the Companies allow the
Sellers to fully participate in such Tax audit. If the Sellers are not given
prompt notice as required by this Clause 8.6(a), then the Sellers shall not have
any obligation to indemnify the Purchaser for any damages arising out of such
asserted Tax liability, unless the Purchaser has appealed against the notice of
assessment within the statutory period and such assessment has thereby not
become binding and the Purchaser has immediately after filing of the appeal
notified the Sellers as required by this Clause 8.6(a).

 
 
31

--------------------------------------------------------------------------------


 
(b)  
The Sellers may elect to direct on their own or through counsel of their choice
and at their expense, any audit, claim for refund and administrative or judicial
proceeding involving any asserted Tax liability with respect to which indemnity
may be sought under this Clause 8 (any such audit, claim for refund or
proceeding relating to an asserted Tax liability is hereinafter referred to as a
"Tax Contest"). If the Sellers elect to direct a Tax Contest, then the Sellers
shall within 25 Business Days of receipt of the Purchaser’s written notice
pursuant to Clause 8.6(a) above, notify the Purchaser of their intent to do so,
and the Purchaser shall cooperate and cause the Companies or the respective
successors to cooperate and follow the Sellers’ directions, at the Sellers’
expense in each phase of such Tax Contest. If the Sellers do not elect to direct
such Tax Contest or fail to notify the Purchaser of their election as herein
provided, the Purchaser or the Companies may pay, compromise or contest such
asserted Tax liability, provided that neither the Purchaser nor any of the
Companies may settle or compromise any asserted Tax liability without the
Sellers’ consent. In any event, the Sellers may participate, at their own
expense, in any Tax Contest and may, at their own discretion, take any action
they deem appropriate to further or settle the case. If the Sellers choose to
direct the Tax Contest, the Purchaser shall promptly authorize, and shall cause
the respective Companies to authorize, (by power-of-attorney and such other
documentation as may be necessary and appropriate) the designated representative
of the Sellers to represent the Purchaser and/or the Companies or their
successors in the Tax Contest insofar as the Tax Contest involves an asserted
Tax liability for which the Sellers would be liable under this Clause 8.

 
8.7  
Tax Refunds

 
(a)  
If any of the Companies receives a Tax refund relating to any period ending on
or before 31 December 2007 (to the extent not reflected in the Financial
Statements 2007 or Consolidated Financial Statements 2007), the amount of the
Tax refund shall be paid by the Purchaser to the Sellers. The Purchaser shall
duly notify the Sellers of any Tax refund relating to any period ending on or
before 31 December 2007.Clauses 8.3(4) and 8.3(5) shall apply accordingly.

 
(b)  
If the Company receives a Tax refund relating to any trade income tax
(Gewerbesteuer) paid by the Company due to the sale of the Partnership Interests
to the Purchaser and relating to any period ending on or before 31 December
2008, the amount of such tax refund shall be paid by the Purchaser to the
Sellers. The Purchaser shall duly notify the Sellers of any such Tax refund
relating to any period ending on or before 31 December 2008.

 
8.8  
Limitation

 
 Claims of the Purchaser under this Clause 8 shall be time-barred three months
after the final and binding assessment of the relevant Taxes.
 
 
32

--------------------------------------------------------------------------------


 
9.  
PURCHASER’S GUARANTEES

 
9.1  
Guarantees

 
 Purchaser hereby guarantees by way of an independent promise of guarantee
pursuant to Clause 311 para. 1 BGB (selbständiges Garantieversprechen im Sinne
des § 311 Abs. 1 BGB):
 
(a)  
The Purchaser is duly incorporated and validly existing under the laws of
Pennsylvania and has all requisite corporate power and authority to own its
assets and to carry out its business.

 
(b)  
The execution and performance by the Purchaser of this Agreement and the
consummation of the transaction contemplated hereby are within the corporate
powers of the Purchaser and have been duly authorized by all necessary corporate
action on part of the Purchaser.

 
(c)  
The execution and performance by the Purchaser of this Agreement and the
consummation of the transaction contemplated herein do not (i) violate the
articles of association or by-laws of the Purchaser or (ii) violate any
applicable law, regulation, judgment, injunction or order binding on the
Purchaser, and (iii) there is no action, law suit, investigation or proceeding
pending against, or to the knowledge of the Purchaser threatened against, the
Purchaser before any court, arbitration panel or governmental authority which in
any manner challenges or seeks to prevent, alter or delay the transaction
contemplated herein.

 
(d)  
Based on its due diligence, the Purchaser is not aware of any facts or
circumstances that could give rise to claims against the Sellers pursuant to
Clauses 6 through 8 of this Agreement.

 
(e)  
The Purchaser has sufficient immediately available funds or binding financing
commitments to pay the Purchase Price as well as the Sellers' Loans and Private
Accounts Purchase Price and to make all other payments required to be made under
or in connection with this Agreement.

 
9.2  
Indemnification

 
 In the event that the Purchaser is in breach of any guarantee pursuant to
Clause 9.1, the Purchaser shall indemnify and hold harmless the Sellers from any
damages incurred by the Sellers. All claims of the Sellers arising under this
Clause 9 shall be time-barred eighteen months after the Closing Date.
 
 
 
10.  
COVENANTS

 
10.1  
Merger Control Proceedings; Other Regulatory Requirements

 
(a)  
The Purchaser shall ensure that any filings to be made with the competent merger
control authorities or other governmental authorities, to the extent they have
not already been made prior to the Signing Date, will be made within ten
Business Days after the Signing Date. Such filings shall be made by the
Purchaser on behalf of all Parties, provided, however, that the contents of such
filings shall require prior written approval of the Sellers, which shall not
unreasonably be withheld. The Sellers and the Purchaser shall closely cooperate
in the preparation of such filings. The Sellers shall without undue delay
provide the Purchaser with the data and information required for the preparation
of the filings. Each Party shall without undue delay provide all other Parties
with copies of any correspondence with the merger control or other governmental
authorities and with copies of any written statement, order or decision of such
authorities. The Parties shall closely cooperate in any discussions and
negotiations with the competent authorities with the objective of obtaining
clearance for the transaction contemplated by this Agreement in the shortest
time period possible. The Purchaser may waive (zurücknehmen) filings with the
competent authorities or agree with such authorities on the extension of any
examination period only with the express prior written consent of the Sellers.

 
 
 
33

--------------------------------------------------------------------------------


 
(b)  
If on the Closing Date any merger control approval or any other governmental
consent, approval or waiver required under applicable law in any jurisdiction
(other than Germany) in order to effect the Closing has not been obtained, the
Sellers and the Purchaser shall consummate the Closing, provided, however, that
the Sellers and the Purchaser shall not be under an obligation to, directly or
indirectly, transfer or acquire shares or interests in respect of which the
consummation of the Closing would violate any applicable law or decision. The
Sellers and the Purchaser shall in such case agree on all appropriate measures,
including "hold separate" arrangements, regarding the shares or interests
affected, in order that the relevant jurisdiction can be exempted from the
consummation of the transaction until the required consents and approvals have
been obtained.

 
10.2  
Pre-Closing Covenants of the Sellers

 
(a)  
Between the Signing Date and the Closing Date, the Sellers shall procure, to the
extent permissible under applicable law, that the Companies shall conduct their
business operations in the ordinary course of business and substantially in the
same manner as before. Clause 6.2(o)(1) through (8) shall apply mutatis
mutandis.

 
(b)  
Between the Effective Date and the Closing Date, the Sellers shall ensure that
no alteration to nor disposal of the Sellers’ Capital and Reserve Accounts will
be made during that time, that the amounts of the Sellers' Loans and Private
Accounts will only be increased by accrued interest and profit shares pertaining
to the fiscal year 2007 which will be booked at the adoption (Feststellung) of
the Financial Statements 2007 and that no other alteration to nor disposal of
the Sellers' Loans and Private Accounts will be made during that time.

 
(c)  
Between the Signing Date and the Closing Date, Seller 1 shall resign as managing
director (Geschäftsführer) of the General Partner with effect as of the Closing
Date. The Sellers shall ensure that the managing director employment contract
(Geschäftsführeranstellungsvertrag) between the General Partner and Seller 1
will be terminated with effect as of the Closing Date and that all salary claims
of Seller 1 in this regard will be settled by the Closing Date, except for
Seller 1's entitlement for salary for the month in which the Closing takes
place.

 
10.3  
Exoneration (Entlastung) of Seller 1 as Managing Director

 
 The Purchaser undertakes to vote at the shareholders' general meeting
(Gesellschafterversammlung) of the Company, which shall resolve upon the
Exoneration (Entlastung) of the managing directors of the General Partner, for a
shareholders' resolution granting exoneration to Seller 1 as managing director
of the General Partner for the time period from 1 January 2008 through the date
his resignation becomes effective.
 
10.4  
Access to Financial Information

 
 The Purchaser shall procure that after the Closing Date the Sellers and their
representatives are given unlimited access to, and are allowed to make copies
of, (i) the annual books of accounts for the fiscal year that ended on 31
December 2007 and (ii) any information the Sellers require to prepare the Tax
filings as mentioned in Clause 8.4 of this Agreement.
 
 
34

--------------------------------------------------------------------------------


 
10.5  
Insurance Coverage

 
 The Sellers shall procure, to the extent permissible under applicable law, that
the Companies and the Business remain insured until the Closing Date in
substantially the same way as they are on the Signing Date and that all premiums
due for such insurances are duly and timely paid.
 
10.6  
Indemnification of the Sellers

 
 To the extent that after the Effective Date a Third Party raises a claim
against the Sellers which is due to a legal relationship between such Third
Party and any of the Companies, the Purchaser shall hold harmless and indemnify
the Sellers from any such claim as well as any costs and expenses incurred in
connection therewith, unless the Sellers are liable in accordance with this
Agreement.
 
10.7  
Covenant not to Compete

 
(a)  
For a period of two years after the Closing Date, the Sellers shall not

 
(1)  
work for a Competitor (as defined in this Clause under (b)), in particular enter
into an employment, consulting, independent contractor or advisory agreement
with a Competitor; or

 
(2)  
establish or acquire a Competitive Business (as defined in this Clause under
(b)) or become involved, either directly or indirectly, in the establishment or
operation of a Competitive Business or have a direct or indirect interest in
such Competitive Business.

 
 The acquisition and ownership of stock which is traded on a stock exchange
shall be exempted from the covenant not to compete.
 
(b)  
The terms "Competitor" and "Competitive Business" shall mean any business which
manufactures, renders, markets or sells products or services, which are
competitive with any of the products or services manufactured, rendered or sold
by the Companies within the Business as presently conducted by the Companies.

 
(c)  
For the avoidance of doubt, the engagement of Seller 1 and Seller 2 in the
business of Polywest Kunststofftechnik Saueressig & Partner GmbH & Co. KG,
Germany, Ahaus, as presently conducted, which business is described in Annex
10.8, shall not be deemed a Competitive Business.

 
(d)  
For a period of two years after the Closing Date, the Sellers shall not,
directly or indirectly, solicit the business of, or do business with any
customer of the Purchaser with whom the Sellers had direct or indirect contact
or about whom the Sellers acquired knowledge while employed by the Company, in
competition with the Purchaser.

 
(e)  
For a period of two years after the Closing Date, the Sellers shall not,
directly or indirectly, solicit or induce or attempt to solicit or induce, any
employee of the Company and/or the Purchaser to leave the Company and/or the
Purchaser for any reason.

 
10.8  
Indemnification of the Company and/or the Purchaser

 
(a)  
Between the Signing Date and the Closing Date, the Sellers shall procure that
the Company shall cleanup the Company's site in Vreden from contamination due to
the occurrence described in Annex 6.2(g). The Sellers shall hold harmless and
indemnify the Company from any and all proved costs and proved expenses incurred
in connection with the cleanup of the Company's site in Vreden from
contamination due to such occurrence described in Annex 6.2(g), provided,
however, that the Escrow Amount (as defined in Clause 3.3(a)(ii)) shall be used
up first before further payments may be requested.

 
 
35

--------------------------------------------------------------------------------


 
(b)  
The Sellers are obliged to indemnify the Company of all reasonable costs,
liabilities, penalties and/or reasonable expenses incurred by the Company as a
result of the complaint regarding alleged noise and odour emissions (Lärm- und
Geruchsemissionen), which is described in Annex 6.2(f).

 


 
11.  
CONFIDENTIALITY / PRESS RELEASES

 
11.1  
Confidentiality; Press Releases; Public Disclosure

 
 The Parties mutually undertake to keep the contents of this Agreement secret
and confidential vis-à-vis any Third Party, except to the extent that the
relevant facts are publicly known or disclosure is required by law or by any
applicable stock exchange listing regulation. In such case, the Parties shall,
however, inform each other prior to such disclosure and shall limit any
disclosure to the minimum required by statute or the authorities. No press
releases or other public announcement concerning the transactions contemplated
by this Agreement shall be made by either Party unless the form and text of such
announcement shall first have been approved by the other Parties, except that -
if the other Party is required by law or by applicable stock exchange
regulations to make an announcement - it may do so after first consulting with
the other Parties. The Parties have agreed on the wording of a press release
announcing the signing of this Agreement a draft of which is attached hereto as
Annex 11.1 and they hereby expressly approve the wording of such press release.
 
11.2  
Purchaser’s Confidentiality; Return of Documents

 
 In the unlikely event that this Agreement is terminated without the Closing
having been consummated, the Purchaser undertakes to keep confidential all
information received from the Sellers in connection with the transactions
contemplated by this Agreement and to return all documents and information
embodied otherwise which the Purchaser received from the Sellers, together with
any copies thereof and to destroy all documents and information embodied
otherwise it produced based on information received from the Sellers, unless
such information is in the public domain without breach of a confidentiality
obligation towards the Sellers. The Purchaser shall not be entitled to any
retention right with respect to such documents or information.
 
 
 
12.  
ASSIGNMENT OF RIGHTS AND UNDERTAKINGS

 
 In principle, this Agreement and any rights and obligations hereunder may not
be assigned and transferred, in whole or in part, without the prior written
consent of the other Parties hereto. As an exception, the Purchaser shall be
entitled to assign and transfer this Agreement and any rights and obligations
hereunder, in whole or in part, to one of its Affiliates (hereinafter referred
to as the "Assignee Affiliate"), provided, however, that (i) the Purchaser
always remains as Assignee Affiliate's Guarantor to this Agreement (as set forth
in Clause 14 below), (ii) the Purchaser informs the Sellers in writing before
such assignment and (iii) the Sellers' rights to set-off and/or to withhold any
payments vis-à-vis the Purchaser and due under this Agreement shall in no event
be affected thereby; Clause 406 BGB shall insofar not apply. Additionally, the
Purchaser shall be entitled to assign certain rights under Clauses 6 through 8
of this Agreement for purposes of security to the bank(s) acting as financier(s)
of the Purchaser’s obligations under this Agreement provided that (i) the right
to collect any claims against the Sellers (Einziehungsberechtigung) remains
solely with the Purchaser, (ii) the Purchaser informs the Sellers in writing
before such assignment of claims and (iii) the Sellers' rights to set-off and/or
to withhold any payments vis-à-vis the Purchaser and due under this Agreement
shall in no event be affected thereby; Clause 406 BGB shall insofar not apply.
For the purpose of clarification, the Purchaser’s obligations under this
Agreement, in particular the obligation to pay the Purchase Price and the
Sellers' Loans and Private Accounts Purchase Price shall not be affected by such
assignment.
 
 
36

--------------------------------------------------------------------------------


 
13.  
SELLERS' LIABILITY

 
Subject to the second sentence, in case of a liability of the Sellers to the
Purchaser under Clauses 6 through 8 of this Agreement, each Seller shall be
liable individually (einzelschuldnerische Haftung) in accordance with his
respective holding in the aggregate amount of all Partnership Interests as set
forth in Annex 13(a). In case of a liability of the Sellers to the Purchaser
with respect to their Sellers' Loans and Private Accounts, each Seller shall be
liable individually (einzelschuldnerische Haftung) in proportion to the
respective aggregate accounts balances of their Sellers' Loans and Private
Accounts as of the Effective Date.
 


 
14.  
ASSIGNEE AFFILIATE'S GUARANTOR

 
14.1  
Guarantee

 
 In case the Purchaser assigns and transfers this Agreement and any rights and
obligations hereunder, in whole or in part, to the Assignee Affiliate, the
Purchaser shall always remain as Assignee Affiliate's Guarantor to this
Agreement (herein referred to as the "Assignee Affiliate's Guarantor"). The
Assignee Affiliate's Guarantor hereby guarantees by way of an independent
promise of guarantee pursuant to Clause 311 para. 1 BGB the proper fulfilment of
all of the obligations of the Assignee Affiliate pursuant to this Agreement, in
particular, but not limited to, the payment of the Purchase Price and the
Sellers' Loans and Private Accounts Purchase Price.
 
14.2  
Indemnification

 
 The Assignee Affiliate's Guarantor shall indemnify and hold harmless on first
demand the Sellers from any rights and claims brought by the Assignee Affiliate
against the Sellers in excess of the limitations of the Sellers’ liability set
out in Clauses 6 through 8 above; the Assignee Affiliate's Guarantor hereby
expressly waives by way of a contract for the benefit of the Company (Vertrag
zugunsten Dritter) any recourse against the Company.
 
 
 
15.  
COSTS AND TAXES

 
15.1  
Taxes

 
 All transfer taxes (including real estate transfer taxes), stamp duties and any
other charges and costs which result from this Agreement and the Closing of the
transaction considered hereby shall be borne by the Purchaser. All charges,
costs and fees which result from the filings under the merger control laws and
in compliance with other regulatory requirements, including, but not limited to,
the charges, costs and fees of the competent merger control authorities, shall
be borne by the Purchaser.
 
 
37

--------------------------------------------------------------------------------


 
15.2  
Costs

 
 Each Party shall bear the costs and fees of their own advisors.
 
 
 
16.  
NOTICES

 
16.1  
Form of Notice

 
 All declarations, notices or other communications hereunder (hereinafter
referred to as the "Notices") shall be done in writing - as far as no
notarization or other specific form is required under statutory law - in the
English or German language and delivered by hand or by courier or by facsimile
to the person at the addresses set forth below, or such other addresses as may
be designated by the respective Party to the other Parties in the same manner:
 
16.2  
Notices to Sellers; Notices of the Sellers

 
 Any Notice to be given to the Sellers hereunder shall be addressed as follows:
 
 Attn.: Mr. Nikolaus Zech
 
c/o: Reichmuth & Co Corporate Finance GmbH
 
Rheinisches Palais
 
Breite Strasse 27
 
40213 Duesseldorf
 
Germany
 
Fax: +49 211 82 85 39 15
 
 with a copy to:                                
 
 Allen & Overy LLP
 
Attn.: Thomas Austmann
 
Rheinisches Palais
 
Breite Strasse 27
 
40213 Duesseldorf
 
Germany
 
Fax: +49 211 28 06 7601.
 
 All Notices of the Sellers hereunder shall be given bindingly for each of the
Sellers by Mr. Nikolaus Zech until revocation of the respective power of
attorney which, however, is only effective if another authorized agent is
appointed by the Sellers at the same time.
 
16.3  
Notices to Purchaser

 
 Any Notice to be given to the Purchaser hereunder shall be addressed as
follows:
 
 Matthews International Corporation
 
Attn.: Brain D. Walters, Esq. (Legal Counsel)
 
Two NorthShore Center
 
Pittsburgh
 
Pennsylvania 15222 (USA)
 
Fax: 001 412 -442-8290
 
 with a copy to:
 
 
38

--------------------------------------------------------------------------------


 
Streck Mack Schwedhelm
 
Attn.: Dr. Heinz-Willi Kamps
 
Wilhelm-Schlombs-Allee 7-11
 
50858 Köln (Junkersdorf)
 
Germany
 
Fax: +49 0221 49 29 299
 
16.4  
Notices to Assignee Affiliate's Guarantor

 
 Any Notice to be given to the Assignee Affiliate's Guarantor hereunder shall be
addressed as follows:
 
 Matthews International Corporation
 
Attn.: Brain D. Walters, Esq. (Legal Counsel)
 
Two NorthShore Center
 
Pittsburgh
 
Pennsylvania 15222 (USA)
 
Fax: 001 412 -442-8290
 
 with a copy to:
 
 Streck Mack Schwedhelm
 
Attn.: Dr. Heinz-Willi Kamps
 
Wilhelm-Schlombs-Allee 7-11
 
50858 Köln (Junkersdorf)
 
Germany
 
Fax: +49 0221 49 29 299
 
16.5  
Change of Address

 
 The Parties are to, without being legally obliged to, communicate any change of
their respective addresses set forth in Clauses 17.2 through 17.4 as soon as
possible in writing to the respective other Parties. Until such communication,
the address as hitherto shall be relevant.
 
16.6  
Copies to Advisors

 
(a)  
The receipt of copies of Notices by the Parties’ advisors shall not constitute
or substitute the receipt of such Notices by the Parties themselves.

 
(b)  
Any Notice shall be deemed received by a Party regardless of whether any copy of
such Notice has been sent to or received by an advisor of such Party,
irrespective of whether the delivery of such copy was mandated by this
Agreement.

 
17.  
MISCELLANEOUS

 
17.1  
Governing Law

 
 This Agreement shall be governed by, and construed in accordance with, the laws
of Germany, excluding the German conflicts of laws rules and further excluding
the United Nations Convention on Contracts for the International Sale of Goods
(CISG).
 
 
39

--------------------------------------------------------------------------------


 
17.2  
Arbitration

 
(a)  
Any dispute, disagreement, controversy or claim arising out of or in connection
with this Agreement or its Annexes or the transactions contemplated hereby or
thereby shall be finally and exclusively settled in accordance with the Rules of
Arbitration of the German Institution of Arbitration e.V. (Deutsche Institution
für Schiedsgerichtswesen , DIS) without recourse to the ordinary courts of law.
The arbitral tribunal shall consist of three (3) arbitrators. The arbitration
shall take place in Duesseldorf. The arbitration shall be conducted in English
or German and written evidence (Beweismittel) may be submitted in English or
German.

 
(b)  
In the event that applicable mandatory law requires any matter arising out of or
in connection with this Agreement and its implementation to be decided by an
ordinary court of law, the competent courts in Duesseldorf shall have the
exclusive jurisdiction.

 
17.3  
Business Day

 
 In this Agreement, "Business Day" means a day (other than a Saturday or Sunday)
on which banks are open for business in Frankfurt am Main.
 
17.4  
Amendments, Supplementations

 
 Any amendment or supplementation of this Agreement, including of this
provision, shall be valid only if made in writing, except where a stricter form
(e.g. notarization) is required under applicable law. Clause 17.1 shall apply
mutatis mutandis.
 
17.5  
Language

 
(a)  
This Agreement is written in the English language (except that Annexes may be
partly in the German language). Terms to which a German translation has been
added shall be interpreted throughout this Agreement in the meaning assigned to
them by the German translation.

 
(b)  
Any reference made in this Agreement to any types of companies or
participations, proceedings, authorities or other bodies, rights, institutions,
regulations or legal relationships (hereinafter collectively referred to as the
"Legal Terms") under German law shall extend to any corresponding or identical
Legal Terms under foreign law to the extent that relevant facts and
circumstances must be assessed under such foreign law. Where no corresponding or
identical Legal Terms under foreign law exist, such Legal Terms shall be
introduced as - functionally - come closest to the Legal Terms under German law.

 
17.6  
Headings

 
 The headings and sub-headings of the Clauses contained herein are for
convenience and reference purposes only and shall not affect the meaning or
construction of any of the provisions hereof.
 
17.7  
Annexes

 
 All Annexes attached hereto form an integral part of this Agreement.
 
17.8  
Definitions

 
 In this Agreement defined terms shall have the meaning as so defined throughout
the entire Agreement.
 
 
40

--------------------------------------------------------------------------------


 
17.9  
Entire Agreement

 
 This Agreement constitutes the full understanding of the Parties and the
complete and exclusive statements of the terms and conditions of the Parties’
agreements relating to the subject matter hereof and supersedes any and all
prior agreements and understandings, whether written or oral, that may exist
between the Parties with respect to the subject matter of this Agreement or
parts thereof. Side agreements to this Agreement do not exist.
 
17.10  
Severability

 
 Should any provision of this Agreement be or become invalid, ineffective or
unenforceable as a whole or in part, the validity, effectiveness and
enforceability of the remaining provisions shall not be affected thereby. Any
such invalid, ineffective or unenforceable provision shall be deemed replaced by
such valid, effective and enforceable provision as comes closest to the economic
intent and the purpose of such invalid, ineffective or unenforceable provision
as regards subject-matter, amount, time, place and extent. The aforesaid shall
apply mutatis mutandis to any gap in this Agreement.
 
 
41

--------------------------------------------------------------------------------


 
 Duesseldorf, Germany, 25 February 2008
 


 
Seller
1                                                                                                         Purchaser
 


 


 
____________________________                                                                                                ___________________________________
 
Jörg Christian
Saueressig                                                                                             Matthews
International Corporation
 
                        Name:
 
                        Function:
 


 
Seller 2


 


 
____________________________
 
Karl Wilhelm Saueressig
 


 
Seller 3


 


 
____________________________
 
Jakob Heinrich Saueressig
 


 
Seller 4
 
 
 
____________________________
 
Reinhart Zech von Hymmen
                                              42
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------